As filed with the Securities and Exchange Commission on July 30, 2010. 1933 Act File No. 33-65572 1940 Act File No. 811-7852 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X Pre-Effective Amendment No. _ Post-Effective Amendment No.56 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No.57 USAA MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 9800 Fredericksburg Road, San Antonio, TX78288 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code (210) 498-0226 Christopher P. Laia, Secretary USAA MUTUAL FUNDS TRUST 9800 Fredericksburg Road San Antonio, TX78288-0227 (Name and Address of Agent for Service) It is proposed that this filing will become effective under Rule 485 immediately upon filing pursuant to paragraph (b) X on (August 1, 2010) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Page 1 of 655 Exhibit Index Page 649 Part A Prospectus for the Growth & Income Fund, Income Fund, Short-Term Bond Fund, Science & Technology Fund, Intermediate-Term Bond Fund, High-Yield Opportunities Fund, and Value Fund Adviser Shares Class Included herein [USAA EAGLE LOGO](R) PROSPECTUS USAA ADVISER SHARES AUGUST 1, 2010 Growth & Income Fund High-Yield Opportunities Fund Income Fund Intermediate-Term Bond Fund Science & Technology Fund Short-Term Bond Fund Value Fund The Funds listed in this prospectus are available for purchase generally through financial intermediaries by investors who seek advice from them. As with other mutual funds, the Securities and Exchange Commission has not approved or disapproved of these Funds’ shares or determined whether this prospectus is accurate or complete. Anyone who tells you otherwise is committing a crime. TABLE OF CONTENTS Growth & Income Fund Investment Objective 2 Fees and Expenses 2 Principal Investment Strategy 3 Principal Risks 3 Performance 4 Investment Adviser 6 Subadvisers 6 Portfolio Managers 7 Purchase and Sale of Fund Shares 8 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 9 High-Yield Opportunities Fund Investment Objective 10 Fees and Expenses 10 Principal Investment Strategy 11 Principal Risks 12 Performance 14 Investment Adviser 16 Portfolio Managers 16 Purchase and Sale of Fund Shares 16 Tax Information 16 Payments to Broker-Dealers and Other Financial Intermediaries 17 Income Fund Investment Objective 18 Fees and Expenses 18 Principal Investment Strategy 19 Principal Risks 19 Performance 22 Investment Adviser 24 Portfolio Manager 24 Purchase and Sale of Fund Shares 24 Tax Information 24 Payments to Broker-Dealers and Other Financial Intermediaries 25 Intermediate-Term Bond Fund Investment Objective 26 Fees and Expenses 26 Principal Investment Strategy 27 Principal Risks 27 Performance 29 Investment Adviser 31 Portfolio Managers 31 Purchase and Sale of Fund Shares 32 Tax Information 32 Payments to Broker-Dealers and Other Financial Intermediaries 32 Science & Technology Fund Investment Objective 33 Fees and Expenses 33 Principal Investment Strategy 34 Principal Risks 34 Performance 35 Investment Adviser 37 Subadviser 37 Portfolio Managers 38 Purchase and Sale of Fund Shares 38 Tax Information 39 Payments to Broker-Dealers and Other Financial Intermediaries 39 Short-Term Bond Fund Investment Objective 40 Fees and Expenses 40 Principal Investment Strategy 41 Principal Risks 41 Performance 43 Investment Adviser 45 Portfolio Managers 46 Purchase and Sale of Fund Shares 46 Tax Information 46 Payments to Broker-Dealers and Other Financial Intermediaries 47 Value Fund Investment Objective 48 Fees and Expenses 48 Principal Investment Strategy 49 Principal Risks 49 Performance 50 Investment Adviser 52 Subadviser 52 Portfolio Managers 52 Purchase and Sale of Fund Shares 53 Tax Information 53 Payments to Broker-Dealers and Other Financial Intermediaries 54 Additional Fund Information 55 Growth & Income Fund 55 High-Yield Opportunities Fund 58 Income Fund 61 Intermediate-Term Bond Fund 64 Science & Technology Fund 66 Short-Term bond Fund 68 Value Fund 70 Risks 72 Portfolio Holdings 79 Management and Advisory Services 79 Portfolio Managers 86 Purchases, Redemptions, and Exchanges 92 Other Important Information about Purchases and Redemptions 94 Multiple Class Information 98 Shareholder Information Financial Highlights Growth & Income Fund High-Yield Opportunities Fund Income Fund Intermediate-Term Bond Fund Science & Technology Fund Short-Term bond Fund Value Fund INVESTMENT OBJECTIVE The USAA Growth & Income Fund (the Fund) has an investment objective of capital growth and a secondary investment objective of current income. The Fund’s Board of Trustees may change this investment objective without shareholder approval. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in Adviser Shares of the Fund. Shareholder Fees (fees paid directly from your investment) There are no sales loads charged to your account when you buy or sell Adviser Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .56%(a) Distribution and/or Service (12b-1) Fees 0.25% Other Expenses .68%(b) Total Annual Operating Expenses 1.49% Reimbursement From Adviser (0.19%) Total Annual Operating Expenses After Reimbursement 1.30%(c) (a)A performance fee adjustment may increase or decrease the management fee by up to +/– 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment decreased the management fee of 0.60% by 0.04% for the fiscal year ended July 31, 2009. The performance fee adjustment of the Fund’s Adviser Shares potentially may differ from that of another share class of the Fund. (b) Based on estimated amounts for the current fiscal year. (c) The Adviser has agreed, through December 1, 2011, to make payments or waive management, administration, and other fees to limit the expenses of the Adviser Shares of the Fund so that the total annual operating expenses (exclusive of commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) do not exceed an annual rate of 1.30% of the Adviser Shares’ average daily net assets. This arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by the Adviser at any time after December 1, 2011.. 2 | USAA Growth & Income Fund Example This example is intended to help you compare the cost of investing in the Fund’s Adviser Shares with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, (3) you redeem all of your shares at the end of the periods shown, and(4) the expense reimbursement arrangement has terminated. 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transactions costs and may result in higher taxes where Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. For the most recent fiscal year, the Fund’s portfolio turnover rate was 100% of the average value of its whole portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to invest its assets primarily in equity securities that show the best potential for total return through a combination of capital appreciation and income. Although the Fund will invest primarily in U.S. securities, it may invest to a limited extent in foreign securities. PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund will achieve its investment objective. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. Prospectus| 3 The equity securities in the Fund’s portfolio are subject to stock market risk. Stock prices in general may decline over short or even extended periods, regardless of the success or failure of a company’s operations. Equity securities tend to be more volatile than bonds. In addition, to the degree the Fund is invested in foreign securities, there is a possibility that the value of the Fund’s investments in foreign securities will decrease because of unique risks, such as currency exchange rate fluctuations; foreign market illiquidity; emerging market risk; increased price volatility; uncertain political conditions; exchange control regulations; foreign ownership limits; different accounting, reporting, and disclosure requirements; difficulties in obtaining legal judgments; and foreign withholding taxes. An investment in this Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE The Fund’s Adviser Shares were first offered on August 1, 2010, and do not have a full calendar year of performance history. The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year over the past 10 years. Because the anticipated expenses of the Adviser Shares are higher than those of the other share class, the annual returns of the Adviser Shares would have been lower than those shown below. 4| USAA Growth & Income Fund n RISK/RETURN BAR CHART n [Barchart] Annual Returns for Periods Ended December 31 CALENDER YEAR TOTAL RETURN 32.27% -41.46% 9.49% 9.55% 6.89% 10.63% 29.22% -21.27% -6.13% 2.99% SIX-MONTH YTD TOTAL RETURN –7.10% (6/30/10) BEST QUARTER* WORST QUARTER* 17.19% 3rd Qtr. 2009 –25.36% 4th Qtr. 2008 * Please note that “Best Quarter” and “Worst Quarter” figures are applicable only to the time period covered by the bar chart. The following table shows how the average annual total returns for another share class not offered in this prospectus compared to those of relevant securities market indices. The after-tax returns are shown in two ways: (1) assume that you owned shares of the Fund during the entire period and paid taxes on the Fund’s distributions of taxable net investment income or realized capital gains, if any, and (2) assume that you paid taxes on the Fund’s distributions of such income and gains and sold all shares at the end of each period. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In certain situations, the return after taxes on distributions and sale of Fund shares may be higher than the other return amounts. A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. The actual after-tax returns depend on your tax situation and may differ from those shown. If you hold your shares through a tax-deferred arrangement, such as an individual Prospectus|5 retirement account (IRA) or 401(k) plan, the after-tax returns shown below are not relevant to you. Remember, historical performance (before and after taxes) does not necessarily indicate what will happen in the future. Contact your financial intermediary for the most current price and total return information. n AVERAGE ANNUAL TOTAL RETURNSn For The Periods Ended December 31, 2009 Since Past Past Past Inception 1 Year 5 Years 10 Years 6/1/1993 Return Before Taxes 32.27% –0.14% 0.78% 6.50% Return After Taxes on Distributions 32.16% –1.27% –0.16% 5.37% Return After Taxes on Distributions and Sale of Fund Shares 21.16% –0.13% 0.52% 5.38% Russell 3000® Index (reflects no deduction for fees, expenses, or taxes) 28.34% 0.76% -0.20% 7.73% Lipper Multi-Cap Core Funds Index (reflects no deduction for taxes) 35.30% 1.41% 0.66% 7.43% INVESTMENT ADVISER USAA Investment Management Company SUBADVISERS Barrow, Hanley, Mewhinney & Strauss, Inc. (BHMS) Loomis, Sayles & Company, L.P. (Loomis Sayles) 6| USAA Growth & Income Fund UBS Global Asset Management (Americas) Inc. (UBS) Wellington Management Company, LLP (Wellington Management) PORTFOLIO MANAGERS nBHMS Mark Giambrone, CPA, has over 15 years of investment management experience and has managed the Fund since March 2006. Timothy J. Culler, CFA, has over 23 years of investment management experience and has managed the Fund since March 2006. James P. Barrow, one of the founders of the firm in 1979, has managed the Fund since March 2006. Ray Nixon, Jr., has over 30 years of investment management experience and has managed the Fund since March 2006. Robert J. Chambers, CFA, has over 35 years of investment management experience and has managed the Fund since March 2006. nLoomis Sayles Aziz V. Hamzaogullari has managed the Fund since June 2010, when he joined Loomis Sayles as a vice president and lead portfolio manager of the Loomis Sayles’ domestic large-cap growth strategies. Prior to joining Loomis Sayles, Mr. Hamzaogullari was managing director and senior portfolio manager at Evergreen Investment Management Company, LLC from June 2006 to May 2010. nUBS Thomas M. Cole is Head of North American Equities, Research Director for North American Equities, and a managing director at UBS Global Asset Management. He has been a portfolio manager of the Fund since July 2007. John C. Leonard is Global Head of Equities and a member of the UBS Group Managing Board. He has been a portfolio manager of the Fund since July 2007. Thomas J. Digenan has been a North American Equity Strategist at UBS Global Asset Management since 2001 and is a managing director Prospectus|7 of UBS Global Asset Management. He has been a portfolio manager of the Fund since July 2007. nWellington Management Matthew E. Megargel, CFA, senior vice president and equity portfolio manager of Wellington Management, has served as the portfolio manager of the Fund since June 2002. Francis J. Boggan, CFA, senior vice president and equity portfolio manager of Wellington Management, has been involved in portfolio management and securities analysis for the Fund since June 2002. Jeffrey L. Kripke, vice president and equity portfolio manager of Wellington Management, has been involved in portfolio management and securities analysis for the Fund since June 2002. PURCHASE AND SALE OF FUND SHARES The minimum initial investment amount to open an account is $3,000. Financial intermediaries may require their clients to meet different investment minimums. There is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans, but financial intermediaries, including but not limited to banks, broker-dealers, insurance companies, investment advisers, plan sponsors, and financial professionals that provide various administrative and distribution services, may require their clients to meet different subsequent purchase requirements. Contact your financial intermediary for trade deadlines and the applicable procedures for purchasing, selling, or exchanging your shares as well as initial and subsequent investment minimums. TAX INFORMATION The Fund intends to make distributions that may be taxed as ordinary income or capital gains, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. 8| USAA Growth & Income Fund PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Prospectus|9 INVESTMENT OBJECTIVE The USAA High-Yield Opportunities Fund (the Fund) has an investment objective to provide an attractive total return primarily through high current income and secondarily through capital appreciation. The Fund’s Board of Trustees may change the investment objective without shareholder approval. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in Adviser Shares of the Fund. Shareholder Fees (fees paid directly from your investment) There are no sales loads charged to your account when you buy or sell Fund shares. In addition, a 1% fee applies if you redeem your Adviser Shares within 180 days of purchase by selling or by exchanging to another fund. The fee is withheld from redemption proceeds and retained by the Fund. Adviser Shares held for 180 days or more are not subject to the 1% fee. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .51%(a) Distribution and\or Service (12b-1) Fees 0.25% Other Expenses .67%(b) Acquired Fund Fees and Expenses 0.01% Total Annual Operating Expenses 1.44% Reimbursement From Adviser (0.24%) Total Annual Operating Expenses After Reimbursement 1.20%(c) (a)A performance fee adjustment may increase or decrease the management fee by up to +/– 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment increased the management fee of 0.50% by 0.01% for the fiscal year ended July 31, 2009. The performance fee adjustment of the Fund’s Adviser Shares potentially may differ from that of another share class of the Fund. (b)Based on estimated amounts for the current fiscal year. 10| USAA High-Yield Opportunities Fund (c)The Adviser has agreed, through December 1, 2011, to make payments or waive management, administration, and other fees to limit the expenses of the Adviser Shares of the Fund so that the total annual operating expenses (exclusive of commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) do not exceed an annual rate of 1.20% of the Adviser Shares’ average daily net assets. This arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by the Adviser at any time after December 1, 2011. Example This example is intended to help you compare the cost of investing in the Fund’s Adviser Shares with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, (3) you redeem all of your shares at the end of the periods shown, and (4) the expense reimbursement arrangement has terminated. 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, including commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes where Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. For the most recent fiscal year, the Fund’s portfolio turnover rate was 46% of the average value of its whole portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to normally invest at least 80% of the Fund’s assets in high-yield securities, including bonds (often referred to as “junk” bonds), convertible securities, or preferred stocks. This 80% policy may be changed upon at least 60 days’ notice to shareholders. Although the Fund will invest primarily in U.S. securities, it may invest without limit in dollar-denominated foreign securities and to a limited extent in non-dollar-denominated foreign securities. Prospectus|11 PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund will achieve its investment objective. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. The securities in the Fund’s portfolio are subject to credit risk, which is the possibility that a borrower cannot make timely interest and principal payments on its securities or that a party to a transaction involving the Fund will fail to meet its obligations. The Fund accepts some credit risk as a recognized means to enhance an investor’s return. All securities varying from the highest quality to very speculative have some degree of credit risk. The Fund also is subject to the risk that the market value of the bonds will decline because of rising interest rates or other market factors. Bond prices are linked to the prevailing market interest rates. In general, when interest rates rise, bond prices fall and when interest rates fall, bond prices rise. The price volatility of a bond also depends on its maturity. Generally, the longer the maturity of a bond, the greater its sensitivity to interest rates. To compensate investors for this higher market risk, bonds with longer maturities generally offer higher yields than bonds with shorter maturities. The Fund may invest in futures and options and other types of derivatives. Risks associated with derivatives include: the risk that the derivative is not well-correlated with the security, index, or currency to which it relates; the risk that derivatives used for risk management may not have the intended effects and may result in losses or missed opportunities; the risk that the Fund will be unable to sell the derivative because of an illiquid secondary market; the risk that a counterparty is unwilling or unable to meet its obligation; the risk of interest rate movements; and the risk that the derivatives transaction could expose the Fund to the effects of leverage, which could increase the Fund’s exposure to the market and magnify potential losses. There is no guarantee that derivatives activities will be employed or that they will work, and their use could cause lower returns or losses to the Fund. Liquidity risk is the risk that a fund’s investment may not be able to sell at its ascribed value within seven days in the ordinary course of business. 12| USAA High-Yield Opportunities Fund The Fund also is subject to the possibility that prepayments of mortgage-backed securities in the Fund’s portfolio will require reinvestment at lower interest rates, resulting in less interest income to the Fund. Mortgagors may generally pay off mortgages without penalty before the due date. When mortgaged property is sold, which can occur at any time for a variety of reasons, the old mortgage is usually prepaid. Also, when mortgage interest rates fall far enough to make refinancing attractive, prepayments tend to accelerate. Prepayments require reinvestment of the principal at the then-current level of interest rates, which are often at a lower level than when the mortgages were originally issued. Reinvestment at lower rates tends to reduce the interest payments received by the Fund and, therefore, the size of the dividend payments available to shareholders. If reinvestment occurs at a higher level of interest rates, the opposite effect is true. In addition, when mortgage rates are at record lows, there is real risk that these low coupon mortgages may never prepay because homeowners tend to not refinance. Therefore, these mortgages may extend to be very long and hence more sensitive to interest rates than mortgages have been in the past. This extension risk can be described as the opposite of prepayment risk. Because this Fund may invest in stocks, it is subject to stock market risk, which is the possibility that the value of the Fund’s investments in stocks will decline regardless of the success or failure of a company’s operations. Stock prices in general may decline over short or even extended periods, regardless of the success or failure of a company’s operations. In addition, to the degree the Fund is invested in foreign securities, there is a possibility that the value of the Fund’s investments in foreign securities will decrease because of unique risks, such as currency exchange-rate fluctuations; foreign market illiquidity; emerging market risk; increased price volatility; uncertain political conditions; exchange control regulations; foreign ownership limits; different accounting, reporting, and disclosure requirements; difficulties in obtaining legal judgments; and foreign withholding taxes. The Fund also is subject to the possibility of legislative risk which is a risk that new government policies may affect mortgages in the future in ways we do not know since there is no historical data. An investment in this Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Prospectus|13 PERFORMANCE The Fund’s Adviser Shares were first offered on August 1, 2010, and do not have a full calendar year of performance history. The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year over the past 10 years. Because the anticipated expenses of the Adviser Shares are higher than those of the other share class, the annual returns of the Adviser Shares would have been lower than those shown below. n RISK/RETURN BAR CHART n [Barchart] Annual Returns for Periods Ended December 31 CALENDER YEAR TOTAL RETURN 54.21% -28.09% 1.27% 11.00% 3.30% 10.57% 26.52% -4.66% 7.83% -1.96% SIX-MONTH YTD TOTAL RETURN 5.61% (6/30/10) BEST QUARTER* WORST QUARTER* 23.62% 2nd Qtr. 2009 –19.27% 4th Qtr. 2008 * Please note that “Best Quarter” and “Worst Quarter” figures are applicable only to the time period covered by the bar chart. The following table shows how the average annual total returns for another share class not offered in this prospectus compared to those of relevant securities market indices. The after-tax returns are shown in two ways: (1) assume that you owned shares of the Fund during the entire period and paid taxes on the Fund’s distributions of taxable net 14| USAA High-Yield Opportunities Fund investment income or realized capital gains, if any, and (2) assume that you paid taxes on the Fund’s distributions of such income and gains and sold all shares at the end of each period. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In certain situations, the return after taxes on distributions and sale of Fund shares may be higher than the other return amounts. A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. The actual after-tax returns depend on your tax situation and may differ from those shown. If you hold your shares through a tax-deferred arrangement, such as an individual retirement account (IRA) or 401(k) plan, the after-tax returns shown below are not relevant to you. Remember, historical performance (before and after taxes) does not necessarily indicate what will happen in the future. Contact your financial intermediary for the most current price, total return, and yield information. n AVERAGE ANNUAL TOTAL RETURNSn For The Periods Ended December 31, 2009 Since Past Past Past Inception 1 Year 5 Years 10 Years 8/2/1999 Return Before Taxes 54.21% 5.19% 6.15% 6.41% Return After Taxes on Distributions 49.21% 2.38% 2.89% 3.12% Return After Taxes on Distributions and Sale of Fund Shares 34.78% 2.74% 3.19% 3.40% Credit Suisse High Yield Index (reflects no deduction for fees,expenses, or taxes) 54.22% 5.99% 7.07% 6.82% Lipper High Current Yield Bond Funds Index (reflects no deduction for taxes) 49.49% 4.27% 4.13% 4.05% Prospectus|15 INVESTMENT ADVISER USAA Investment Management Company PORTFOLIO MANAGERS R. Matthew Freund, CFA, senior vice president of investment portfolio management, has managed the Fund since its inception in August 1999. Julianne Bass, CFA, assistant vice president and portfolio manager, has co-managed the Fund since January 2007. PURCHASE AND SALE OF FUND SHARES The minimum initial investment amount to open an account is $3,000. Financial intermediaries may require their clients to meet different investment minimums. There is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans, but financial intermediaries, including but not limited to banks, broker-dealers, insurance companies, investment advisers, plan sponsors, and financial professionals that provide various administrative and distribution services, may require their clients to meet different subsequent purchase requirements. Contact your financial intermediary for trade deadlines and the applicable procedures for purchasing, selling, or exchanging your shares as well as initial and subsequent investment minimums. TAX INFORMATION The Fund intends to make distributions that may be taxed as ordinary income or capital gains, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. 16| USAA High-Yield Opportunities Fund PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Prospectus|17 INVESTMENT OBJECTIVE The USAA Income Fund (the Fund) has an investment objective of maximum current income without undue risk to principal. The Fund’s Board of Trustees may change the investment objective without shareholder approval. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in Adviser Shares of the Fund. Shareholder Fees (fees paid directly from your investment) There are no sales loads charged to your account when you buy or sell Fund shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .29%(a) Distribution and Service (12b-1) Fees 0.25% Other Expenses) .66%(b) Total Annual Operating Expenses 1.20% Reimbursement From Adviser (0.30%) Total Annual Operating Expenses After Reimbursement .90%(c) (a)A performance fee adjustment may increase or decrease the management fee by up to +/– 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment increased the management fee of 0.24% by 0.05% for the fiscal year ended July 31, 2009. The performance fee adjustment of the Fund’s Adviser Shares potentially may differ from that of another share class of the Fund. (b)Based on estimated amounts for the current fiscal year. (c)The Adviser has agreed, through December 1, 2011, to make payments or waive management, administration, and other fees to limit the expenses of the Adviser Shares of the Fund so that the total annual operating expenses (exclusive of commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) do not exceed an annual rate of 0.90% of the Adviser Shares’ average daily net assets. This arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by the Adviser at any time after December 1, 2011. 18| USAA Income Fund Example This example is intended to help you compare the cost of investing in the Fund’s Adviser Shares with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, (3) you redeem all of your shares at the end of the periods shown, and(4) the expense reimbursement arrangement has terminated. 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, including commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes where Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. For the most recent fiscal year, the Fund’s portfolio turnover rate was 17% of the average value of its whole portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to invest its assets primarily in U.S. dollar-denominated debt securities that have been selected for their high yields relative to the risk involved. PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund will achieve its investment objective. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. The possibility that the value of the Fund’s investments will fluctuate because of changes in interest rates. As a mutual fund investing in bonds, the Fund is subject to the risk that the market value of the Prospectus|19 bonds will decline because of rising interest rates. Bond prices are linked to the prevailing market interest rates. In general, when interest rates rise, bond prices fall, and when interest rates fall, bond prices rise. The price volatility of a bond also depends on its maturity. Generally, the longer the maturity of a bond, the greater its sensitivity to interest rates. To compensate investors for this higher risk, bonds with longer maturities generally offer higher yields than bonds with shorter maturities. The securities in the Fund’s portfolio are subject to credit risk, which is the possibility that a borrower cannot make timely interest and principal payments on its securities or that a party to a transaction involving the Fund will fail to meet its obligations. The Fund accepts some credit risk as a recognized means to enhance an investor’s return. All securities varying from the highest quality to very speculative have some degree of credit risk. In addition, certain securities held by the Fund may be difficult (or impossible) to sell at the time and at the price the Fund would like due to a variety of factors, including general market conditions, the perceived financial strength of the issuer, or specific restrictions on re-sale of the securities. Consequently, the Fund may have to hold these securities longer than it would like and may forgo other investment opportunities. It is also possible that the Fund could lose money or be prevented from earning capital gains if it cannot sell a security at the time and price that is most beneficial to the Fund. Lack of liquidity may adversely impact valuation of such securities and the Fund’s net asset value (NAV), especially during times of financial distress. In addition, the Fund may not be able to raise cash when needed or may be forced to sell other investments to raise cash, which could impact the Fund’s performance negatively. Infrequent trading of securities also may lead to an increase in their price volatility. Mortgage-backed securities pay regularly scheduled payments of principal along with interest payments. In addition, mortgagors have the option of paying off their mortgages without penalty at any time. For example, when a mortgaged property is sold, the old mortgage is usually prepaid. Also, when mortgage interest rates fall, the mortgagor may refinance the mortgage and prepay the old mortgage. A home owner’s default on the mortgage may also cause a prepayment of the mortgage. This unpredictability of the mortgage’s cash flow is called prepayment risk. For the investor, prepayment risk usually means that principal is received at the least opportune time. For example, when interest rates fall, home owners will find it advantageous to refi- 20| USAA Income Fund nance their mortgages and prepay principal. In this case, the investor is forced to reinvest the principal at the current, lower rates. On the other hand, when interest rates rise, home owners will generally not refinance their mortgages and prepayments will fall. This causes the average life of the mortgage to extend and be more sensitive to interest rates. In addition, the amount of principal the investor has to invest in these higher interest rates is reduced. The Fund is subject to U.S. Government Sponsored Enterprises (GSEs) Risk. While mortgage-backed securities and other securities issued by certain GSEs, such as the Government National Mortgage Association (Ginnie Mae), are supported by the full faith and credit of the U.S. government, securities issued by other GSEs are supported only by the right of the GSE (including Freddie Mac and Fannie Mae) to borrow from the U.S. Treasury, the discretionary authority of the U.S. government to purchase the GSEs’ obligations, or only by the credit of the issuing agency, instrumentality, or corporation, and are neither issued nor guaranteed by the U.S. Treasury. The Fund may invest in futures and options and other types of derivatives. Risks associated with derivatives include: the risk that the derivative is not well correlated with the security, index, or currency to which it relates; the risk that derivatives used for risk management may not have the intended effects and may result in losses or missed opportunities; the risk that the Fund will be unable to sell the derivative because of an illiquid secondary market; the risk that a counterparty is unwilling or unable to meet its obligation; the risk of interest rate movements; and the risk that the derivatives transaction could expose the Fund to the effects of leverage, which could increase the Fund’s exposure to the market and magnify potential losses. There is no guarantee that derivatives activities will be employed or that they will work, and their use could cause lower returns or even losses to the Fund. Investing in real estate investment trusts (REITs) may subject the Fund to many of the same risks associated with the direct ownership of real estate. Additionally, REITs are dependent upon the capabilities of the REIT manager(s), have limited diversification, and could be significantly impacted by changes in tax laws. Moreover, by investing in the debt and preferred securities of REITs, the Fund also is subject to credit risk. An investment in this Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Prospectus|21 PERFORMANCE The Fund’s Adviser Shares were first offered on August 1, 2010, and do not have a full calendar year of performance history. The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year over the past 10 years. Because the anticipated expenses of the Adviser Shares are higher than those of the other share class, the annual returns of the Adviser Shares would have been lower than those shown below. n RISK/RETURN BAR CHART n [Barchart] Annual Returns for Periods Ended December 31 CALENDER YEAR TOTAL RETURN 19.74% -5.04% 5.03% 4.16% 2.96% 4.52% 4.91% 8.63% 7.58% 13.34% SIX-MONTH YTD TOTAL RETURN 5.23% (6/30/10) BEST QUARTER* WORST QUARTER* 8.29% 2nd Qtr. 2009 –3.62% 4th Qtr. 2008 *Please note that “Best Quarter” and “Worst Quarter” figures are applicable only to the time period covered by the bar chart. The following table shows how the average annual total returns for another share class not offered in this prospectus compared to those of relevant securities market indices. The after-tax returns are shown in two ways: (1) assume that you owned shares of the Fund during the entire period and paid taxes on the Fund’s distributions of taxable net investment income or realized capital gains, if any, and (2) assume that 22| USAA Income Fund you paid taxes on the Fund’s distributions of such income and gains and sold all shares at the end of each period. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In certain situations, the return after taxes on distributions and sale of Fund shares may be higher than the other return amounts. A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. The actual after-tax returns depend on your tax situation and may differ from those shown. If you hold your shares through a tax-deferred arrangement, such as an individual retirement account (IRA) or 401(k) plan, the after-tax returns shown below are not relevant to you. Remember, historical performance (before and after taxes) does not necessarily indicate what will happen in the future. Contact your financial intermediary for the most current price, total return, and yield information. n AVERAGE ANNUAL TOTAL RETURNSn For The Periods Ended December 31, 2009 Since Past Past Past Inception 1 Year 5 Years 10 Years 3/4/1974 Return Before Taxes 19.74% 5.07% 6.40% 8.79% Return After Taxes on Distributions 17.50% 3.22% 4.36% 4.97% Return After Taxes on Distributions and Sale of Fund Shares 12.72% 3.22% 4.26% 4.93% Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93% 4.97% 6.33% N/A Lipper A Rated Bond Funds Index (reflects no deduction or taxes) 14.73% 4.02% 5.61% N/A Prospectus|23 INVESTMENT ADVISER USAA Investment Management Company PORTFOLIO MANAGER Margaret “Didi” Weinblatt, Ph.D., CFA, vice president of Mutual Fund Portfolios, has managed the Fund since February 2000. PURCHASE AND SALE OF FUND SHARES The minimum initial investment amount to open an account is $3,000. Financial intermediaries may require their clients to meet different investment minimums. There is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans, but financial intermediaries, including but not limited to banks, broker-dealers, insurance companies, investment advisers, plan sponsors, and financial professionals that provide various administrative and distribution services, may require their clients to meet different subsequent purchase requirements. Contact your financial intermediary for trade deadlines and the applicable procedures for purchasing, selling, or exchanging your shares as well as initial and subsequent investment minimums. TAX INFORMATION The Fund intends to make distributions that may be taxed as ordinary income or capital gains, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. 24| USAA Income Fund PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Prospectus|25 INVESTMENT OBJECTIVE The USAA Intermediate-Term Bond Fund (the Fund) has an investment objective of high current income without undue risk to principal. The Fund’s Board of Trustees may change the investment objective without shareholder approval. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in Adviser Shares of the Fund. Shareholder Fees (fees paid directly from your investment) There are no sales loads charged to your account when you buy or sell Fund shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .27%(a) Distribution and/or Service (12b-1) Fees 0.25% Other Expenses .67%(b) Total Annual Operating Expenses 1.19% Reimbursement From Adviser (0.24%) Total Annual Operating Expenses After Reimbursement .95%(c) (a)A performance fee adjustment may increase or decrease the management fee by up to +/– 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment decreased the management fee of 0.32% by 0.05% for the fiscal year ended July 31, 2009. The performance fee adjustment of the Fund’s Adviser Shares potentially may differ from that of another share class of the Fund. (b)Based on estimated amounts for the current fiscal year. c)The Adviser has agreed, through December 1, 2011, to make payments or waive management, administration, and other fees to limit the expenses of the Adviser Shares of the Fund so that the total annual operating expenses (exclusive of commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) do not exceed an annual rate of 0.95% of the Adviser Shares’ average daily net assets. This arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by the Adviser at any time after December 1, 2011. 26| USAA Intermediate-Term Bond Fund Example This example is intended to help you compare the cost of investing in the Fund’s Adviser Shares with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, (3) you redeem all of your shares at the end of the periods shown, and(4) the expense reimbursement arrangement has terminated. 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, including commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes where Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. For the most recent fiscal year, the Fund’s portfolio turnover rate was 49% of the average value of its whole portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to normally invest at least 80% of the Fund’s assets in a broad range of debt securities that have a dollar-weighted average portfolio maturity between three to 10 years. This 80% policy may be changed upon at least 60 days’ notice to shareholders. PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund will achieve its investment objective. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. Prospectus|27 The securities in the Fund’s portfolio are subject to credit risk, which is the possibility that a borrower cannot make timely interest and principal payments on its securities or that a party to a transaction involving the Fund will fail to meet its obligations. The Fund accepts some credit risk as a recognized means to enhance an investor’s return. All securities varying from the highest quality to very speculative have some degree of credit risk. The Fund is subject to the risk that the market value of the bonds will decline because of rising interest rates, or other market factors. Bond prices are linked to the prevailing market interest rates. In general, when interest rates rise, bond prices fall and when interest rates fall, bond prices rise. The price volatility of a bond also depends on its maturity. Generally, the longer the maturity of a bond, the greater its sensitivity to interest rates. To compensate investors for this higher market risk, bonds with longer maturities generally offer higher yields than bonds with shorter maturities. The Fund may invest in futures and options and other types of derivatives. Risks associated with derivatives include: the risk that the derivative is not well-correlated with the security, index, or currency to which it relates; the risk that derivatives used for risk management may not have the intended effects and may result in losses or missed opportunities; the risk that the Fund will be unable to sell the derivative because of an illiquid secondary market; the risk that a counterparty is unwilling or unable to meet its obligation; the risk of interest rate movements; and the risk that the derivatives transaction could expose the Fund to the effects of leverage, which could increase the Fund’s exposure to the market and magnify potential losses. There is no guarantee that derivatives activities will be employed or that they will work, and their use could cause lower returns or even losses to the Fund. Liquidity risk is the risk that a fund’s investment may not be able to sell at its ascribed value within seven days in the ordinary course of business. The Fund also is subject to the possibility that prepayments of mortgage-backed securities in the Fund’s portfolio will require reinvestment at lower interest rates, resulting in less interest income to the Fund. Mortgagors may generally pay off mortgages without penalty before the due date. When mortgaged property is sold, which can occur at any time for a variety of reasons, the old mortgage is usually prepaid. Also, when mortgage interest rates fall far enough to make refinancing attractive, prepayments tend to accelerate. Prepayments require reinvestment of the principal at the then-current level of interest rates, 28| USAA Intermediate-Term Bond Fund which are often at a lower level than when the mortgages were originally issued. Reinvestment at lower rates tends to reduce the interest payments received by the Fund and, therefore, the size of the dividend payments available to shareholders. If reinvestment occurs at a higher level of interest rates, the opposite effect is true. In addition, when mortgage rates are at record lows, there is real risk that these low coupon mortgages may never prepay because homeowners tend to not refinance. Therefore, these mortgages may extend to be very long and hence more sensitive to interest rates than mortgages have been in the past. This extension risk can be described as the opposite of prepayment risk. While mortgage-backed securities and other securities issued by certain Government Sponsored Enterprises (GSEs), such as the Government National Mortgage Association (Ginnie Mae), are supported by the full faith and credit of the U.S. government, securities issued by other GSEs are supported only by the right of the GSE (including Freddie Mac and Fannie Mae) to borrow from the U.S. Treasury, the discretionary authority of the U.S. government to purchase the GSEs’ obligations, or only by the credit of the issuing agency, instrumentality, or corporation, and are neither issued nor guaranteed by the U.S. Treasury. The Fund also is subject to the possibility of legislative risk which is a risk that new government policies may affect mortgages in the future in ways we do not know since there is no historical data. An investment in this Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE The Fund’s Adviser Shares were first offered on August 1, 2010, and do not have a full calendar year of performance history. The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year over the past 10 years. Because the anticipated expenses of the Adviser Shares are higher than those of the other share class, the annual returns of the Adviser Shares would have been lower than those shown below. Prospectus|29 n RISK/RETURN BAR CHART n [Barchart] Annual Returns for Periods Ended December 31 CALENDER YEAR TOTAL RETURN 30.86% -15.50% 3.84% 4.70% 2.70% 3.94% 7.59% 5.76% 8.39% 9.01% SIX-MONTH YTD TOTAL RETURN 6.89% (6/30/10) BEST QUARTER* WORST QUARTER* 12.42% 2nd Qtr. 2009 -9.72% 4th Qtr. 2008 * Please note that “Best Quarter” and “Worst Quarter” figures are applicable only to the time period covered by the bar chart. The following table shows how the average annual total returns for another share class not offered in this prospectus compared to those of relevant securities market indices. The after-tax returns are shown in two ways: (1) assume that you owned shares of the Fund during the entire period and paid taxes on the Fund’s distributions of taxable net investment income or realized capital gains, if any, and (2) assume that you paid taxes on the Fund’s distributions of such income and gains and sold all shares at the end of each period. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In certain situations, the return after taxes on distributions and sale of Fund shares may be higher than the other return amounts. A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. The actual after-tax returns depend on your tax situation and may differ from those shown. If you hold your shares through a tax-deferred arrangement, such as an indi- 30| USAA Intermediate-Term Bond Fund vidual retirement account (IRA) or 401(k) plan, the after-tax returns shown below are not relevant to you. Remember, historical performance (before and after taxes) does not necessarily indicate what will happen in the future. Contact your financial intermediary for the most current price, total return, and yield information. n AVERAGE ANNUAL TOTAL RETURNSn For The Periods Ended December 31, 2009 Since Past Past Past Inception 1 Year 5 Years 10 Years 8/2/1999 Return Before Taxes 30.86% 4.30% 5.61% 5.55% Return After Taxes on Distributions 27.79% 2.32% 3.42% 3.34% Return After Taxes on Distributions and Sale of Fund Shares 19.81% 2.48% 3.46% 3.39% Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93% 4.97% 6.33% 6.17% Lipper Intermediate Investment Grade Funds Index (reflects no deduction for taxes) 14.30% 4.18% 5.74% 5.59% INVESTMENT ADVISER USAA Investment Management Company PORTFOLIO MANAGERS R. Matthew Freund, CFA, senior vice president of investment portfolio management, has managed the Fund since May 2000. Prospectus|31 Julianne Bass, CFA, assistant vice president and portfolio manager, has co-managed the Fund since January 2007. PURCHASE AND SALE OF FUND SHARES The minimum initial investment amount to open an account is $3,000. Financial intermediaries may require their clients to meet different investment minimums. There is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans, but financial intermediaries, including but not limited to banks, broker-dealers, insurance companies, investment advisers, plan sponsors, and financial professionals that provide various administrative and distribution services, may require their clients to meet different subsequent purchase requirements. Contact your financial intermediary for trade deadlines and the applicable procedures for purchasing, selling, or exchanging your shares as well as initial and subsequent investment minimums. TAX INFORMATION The Fund intends to make distributions that may be taxed as ordinary income or capital gains, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 32| USAAScience & TechnologyFund INVESTMENT OBJECTIVE The USAA Science & Technology Fund (the Fund) has an investment objective of long-term capital appreciation. The Fund’s Board of Trustees may change the investment objective without shareholder approval. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in Adviser Shares of the Fund. Shareholder Fees (fees paid directly from your investment) There are no sales loads charged to your account when you buy or sell Fund shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .73%(a) Distribution and/or Service (12b-1) Fees 0.25% Other Expenses .71%(b) Acquired Fund Fees and Expenses 0.01% Total Annual Operating Expenses 1.70% Reimbursement From Adviser (0.05%) Total Annual Operating Expenses After Reimbursement 1.65%(c) (a)A performance fee adjustment may increase or decrease the management fee by up to +/– 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment decreased the management fee of 0.75% by 0.02% for the fiscal year ended July 31, 2009. The performance fee adjustment of the Fund’s Adviser Shares potentially may differ from that of another share class of the Fund. (b)Based on estimated amounts for the current fiscal year. (c)The Adviser has agreed, through December 1, 2011, to make payments or waive management, administration, and other fees to limit the expenses of the Adviser Shares of the Fund so that the total annual operating expenses (exclusive of commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) do not exceed an annual rate of 1.65% of the Adviser Shares’ average daily net assets. This arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by the Adviser at any time after December 1, 2011. Prospectus|33 Example This example is intended to help you compare the cost of investing in the Fund’s Adviser Shares with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, (3) you redeem all of your shares at the end of the periods shown, and (4) the expense reimbursement arrangement has terminated. 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, including commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes where Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. For the most recent fiscal year, the Fund’s portfolio turnover rate was 91% of the average value of its whole portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal strategy is to normally invest at least 80% of the Fund’s assets in equity securities of companies expected to benefit from the development and use of scientific and technological advances and improvements. This 80% policy may be changed upon at least 60 days’ notice to shareholders. The Fund may invest up to 50% of its assets in foreign securities. PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund will achieve its investment objective. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. 34| USAAScience & TechnologyFund The equity securities in the Fund’s portfolio are subject to stock market risk. Stock prices in general may decline over short or even extended periods, regardless of the success or failure of a company’s operations. Equity securities tend to be more volatile than bonds. In addition, to the degree the Fund is invested in foreign securities, there is possibility that the value of the Fund’s investments in foreign securities will decrease because of unique risks, such as currency exchange-rate fluctuations; foreign market illiquidity; emerging market risk; increased price volatility; uncertain political conditions; exchange control regulations; foreign ownership limits; different accounting, reporting, and disclosure requirements; difficulties in obtaining legal judgments; and foreign withholding taxes. The possibility that the Fund’s investments in companies whose value is highly dependent on scientific and technological developments may be more volatile because of the short life cycles and competitive pressures of many of the products or services of these companies. A mutual fund portfolio consisting of investments related to the fields of science and technology is likely to be more volatile than a portfolio that is more widely diversified in other economic sectors. Because of the competitiveness and rapid changes in the fields of science and technology, many of the companies in the Fund’s portfolio are subject to distinctive risks. The products and services of these companies may not be economically successful or may quickly become outdated. Additionally, many of these companies must comply with significant governmental regulations and may need governmental approval of their products and services. An investment in this Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE The Fund’s Adviser Shares were first offered on August 1, 2010, and do not have a full calendar year of performance history. The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year over the past 10 years. Because the anticipated expenses of the Adviser Shares are higher than those of the other share class, the annual returns of the Adviser Shares would have been lower than those shown below. Prospectus|35 n RISK/RETURN BAR CHART n [Barchart] Annual Returns for Periods Ended December 31 CALENDER YEAR TOTAL RETURN 50.75% -43.27% 11.57% 9.66% 11.16% 3.15% 52.99% -38.63% -38.92% -16.66% SIX-MONTH YTD TOTAL RETURN –9.05% (6/30/10) BEST QUARTER* WORST QUARTER* 34.75% 4th Qtr. 2001 –37.99% 3rd Qtr. 2001 * Please note that “Best Quarter” and “Worst Quarter” figures are applicable only to the time period covered by the bar chart. The following table shows how the average annual total returns for another share class not offered in this prospectus compared to those of relevant securities market indices. The after-tax returns are shown in two ways: (1) assume that you owned shares of the Fund during the entire period and paid taxes on the Fund’s distributions of taxable net investment income or realized capital gains, if any, and (2) assume that you paid taxes on the Fund’s distributions of such income and gains and sold all shares at the end of each period. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In certain situations, the return after taxes on distributions and sale of Fund shares may be higher than the other return amounts. A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. The actual after-tax returns depend on your tax situation and may differ from those shown. If you hold your shares through a tax-deferred arrangement, such as an individual 36| USAAScience & TechnologyFund retirement account (IRA) or 401(k) plan, the after-tax returns shown below are not relevant to you. Remember, historical performance (before and after taxes) does not necessarily indicate what will happen in the future. Contact your financial intermediary for the most current price and total return information. n AVERAGE ANNUAL TOTAL RETURNSn For The Periods Ended December 31, 2009 Since Past Past Past Inception 1 Year 5 Years 10 Years 8/1/1997 Return Before Taxes 50.75% 3.07% –5.41% 0.93% Return After Taxes on Distributions 50.75% 3.07% –5.41% 0.88% Return After Taxes on Distributions and Sale of Fund Shares 32.99% 2.63% –4.40% 0.78% S&P 500® Index(reflects no deduction for fees, expenses, or taxes) 26.46% 0.42% -0.95% 0.10% Lipper Science & Technology Funds Index (reflects no deduction for taxes) 57.90% 3.00% -6.94% -1.90% INVESTMENT ADVISER USAA Investment Management Company SUBADVISER Wellington Management Company, LLP (Wellington Management) Prospectus|37 PORTFOLIO MANAGERS Ann C. Gallo, senior vice president and global industry analyst of Wellington Management, has been involved in portfolio management and securities analysis for the science portion of the Fund since July 2008. John F. Averill, CFA, senior vice president and global industry analyst of Wellington Management, has been involved in portfolio management and securities analysis for the technology portion of the Fund since June 2002. Nicolas B. Boullet, vice president and global industry analyst of Wellington Management, has been involved in portfolio management and securities analysis for the technology portion of the Fund since February 2008. Bruce L. Glazer, senior vice president and global industry analyst of Wellington Management, has been involved in portfolio management and securities analysis for the technology portion of the Fund since June 2002. Anita M. Killian, CFA, senior vice president and global industry analyst of Wellington Management, has been involved in portfolio management and securities analysis for the technology portion of the Fund since June 2002. Michael T. Masdea, vice president and global industry analyst of Wellington Management, joined the firm as an investment professional in 2008. Mr. Masdea has been involved in portfolio management and securities analysis for the technology portion of the Fund since July 2010. Prior to joining Wellington Management, Mr. Masdea was an investment professional with Credit Suisse (1999 – 2008). PURCHASE AND SALE OF FUND SHARES The minimum initial investment amount to open an account is $3,000. Financial intermediaries may require their clients to meet different investment minimums. There is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans, but financial intermediaries, including but not limited to banks, broker-dealers, insurance companies, investment advisers, plan sponsors, and financial professionals that 38| USAAScience & TechnologyFund provide various administrative and distribution services, may require their clients to meet different subsequent purchase requirements. Contact your financial intermediary for trade deadlines and the applicable procedures for purchasing, selling, or exchanging your shares as well as initial and subsequent investment minimums. TAX INFORMATION The Fund intends to make distributions that may be taxed as ordinary income or capital gains, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Prospectus|39 INVESTMENT OBJECTIVE The USAA Short-Term Bond Fund (the Fund) has an investment objective of high current income consistent with preservation of principal. The Fund’s Board of Trustees may change the investment objective without shareholder approval. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in Adviser Shares of the Fund. Shareholder Fees (fees paid directly from your investment) There are no sales loads charged to your account when you buy or sell Fund shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .29%(a) Distribution and/or Service (12b-1) Fees 0.25% Other Expenses .67%(b) Total Annual Operating Expenses 1.21% Reimbursement From Adviser (0.31%) Total Annual Operating Expenses After Reimbursement .90%(c) (a)A performance fee adjustment may increase or decrease the management fee by up to +/– 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment increased the management fee of 0.24% by 0.05% for the fiscal year ended July 31, 2009. The performance fee adjustment of the Fund’s Adviser Shares potentially may differ from that of another share class of the Fund. (b)Based on estimated amounts for the current fiscal year. (c)The Adviser has agreed, through December 1, 2011, to make payments or waive management, administration, and other fees to limit the expenses of the Adviser Shares of the Fund so that the total annual operating expenses (exclusive of commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) do not exceed an annual rate of 0.90% of the Adviser Shares’ average daily net assets. This arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by the Adviser at any time after December 1, 2011. 40| USAAShort-Term Bond Fund Example This example is intended to help you compare the cost of investing in the Fund’s Adviser Shares with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, (3) you redeem all of your shares at the end of the periods shown, and(4) the expense reimbursement arrangement has terminated. 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, including commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes where Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. For the most recent fiscal year, the Fund’s portfolio turnover rate was 31% of the average value of its whole portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to normally invest at least 80% of the Fund’s assets in a broad range of investment-grade debt securities that have a dollar-weighted average portfolio maturity of three years or less. This 80% policy may be changed upon at least 60 days’ notice to shareholders. PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund will achieve its investment objective. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. Prospectus|41 The securities in the Fund’s portfolio are subject to credit risk, which is the possibility that a borrower cannot make timely interest and principal payments on its securities or that a party to a transaction involving the Fund will fail to meet its obligations. The Fund accepts some credit risk as a recognized means to enhance an investor’s return. All securities varying from the highest quality to very speculative have some degree of credit risk. The Fund is subject to the risk that the market value of the bonds will decline because of rising interest rates, or other market factors. Bond prices are linked to the prevailing market interest rates. In general, when interest rates rise, bond prices fall and when interest rates fall, bond prices rise. The price volatility of a bond also depends on its maturity. Generally, the longer the maturity of a bond, the greater its sensitivity to interest rates. To compensate investors for this higher market risk, bonds with longer maturities generally offer higher yields than bonds with shorter maturities. The Fund may invest in futures and options and other types of derivatives. Risks associated with derivatives include: the risk that the derivative is not well-correlated with the security, index, or currency to which it relates; the risk that derivatives used for risk management may not have the intended effects and may result in losses or missed opportunities; the risk that the Fund will be unable to sell the derivative because of an illiquid secondary market; the risk that a counterparty is unwilling or unable to meet its obligation; the risk of interest rate movements; and the risk that the derivatives transaction could expose the Fund to the effects of leverage, which could increase the Fund’s exposure to the market and magnify potential losses. There is no guarantee that derivatives activities will be employed or that they will work, and their use could cause lower returns or losses to the Fund. Liquidity risk is the risk that a fund’s investment may not be able to sell at its ascribed value within seven days in the ordinary course of business. The Fund is subject to the possibility that the value of its investments will fluctuate because of changes in interest rates. If interest rates increase, the yield of the Fund may increase, which would likely increase its total return. If interest rates decrease, the yield of the Fund may decrease, which may decrease its total return. The Fund also is subject to the possibility that prepayments of mortgage-backed securities in the Fund’s portfolio will require reinvestment at lower interest rates, resulting in less interest income to the Fund. 42| USAAShort-Term Bond Fund Mortgagors may generally pay off mortgages without penalty before the due date. When mortgaged property is sold, which can occur at any time for a variety of reasons, the old mortgage is usually prepaid. Also, when mortgage interest rates fall far enough to make refinancing attractive, prepayments tend to accelerate. Prepayments require reinvestment of the principal at the then-current level of interest rates, which are often at a lower level than when the mortgages were originally issued. Reinvestment at lower rates tends to reduce the interest payments received by the Fund and, therefore, the size of the dividend payments available to shareholders. If reinvestment occurs at a higher level of interest rates, the opposite effect is true. In addition, when mortgage rates are at record lows, there is real risk that these low coupon mortgages may never prepay because homeowners tend to not refinance. Therefore, these mortgages may extend to be very long and hence more sensitive to interest rates than mortgages have been in the past. This extension risk can be described as the opposite of prepayment risk. While mortgage-backed securities and other securities issued by certain Government Sponsored Enterprises (GSEs), such as the Government National Mortgage Association (Ginnie Mae), are supported by the full faith and credit of the U.S. government, securities issued by other GSEs are supported only by the right of the GSE (including Freddie Mac and Fannie Mae) to borrow from the U.S. Treasury, the discretionary authority of the U.S. government to purchase the GSEs’ obligations, or only by the credit of the issuing agency, instrumentality, or corporation, and are neither issued nor guaranteed by the U.S. Treasury. The Fund also is subject to the possibility of legislative risk which is a risk that new government policies may affect mortgages in the future in ways we do not know since there is no historical data. An investment in this Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE The Fund’s Adviser Shares were first offered on August 1, 2010, and do not have a full calendar year of performance history. The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year over the past 10 years. Because the anticipated Prospectus|43 expenses of the Adviser Shares are higher than those of the other share class, the annual returns of the Adviser Shares would have been lower than those shown below. n RISK/RETURN BAR CHART n [Barchart] Annual Returns for Periods Ended December 31 CALENDER YEAR TOTAL RETURN 14.05% -2.56% 5.77% 4.71% 2.29% 1.88% 4.25% -0.12% 5.07% 7.12% SIX-MONTH YTD TOTAL RETURN 3.06% (6/30/10) BEST QUARTER* WORST QUARTER* 5.12%2nd Qtr. 2009 -3.11% 4th Qtr. 2001 * Please note that “Best Quarter” and “Worst Quarter” figures are applicable only to the time period covered by the bar chart. The following table shows how the average annual total returns for another share class not offered in this prospectus compared to those of relevant securities market indices. The after-tax returns are shown in two ways: (1) assume that you owned shares of the Fund during the entire period and paid taxes on the Fund’s distributions of taxable net investment income or realized capital gains, if any, and (2) assume that you paid taxes on the Fund’s distributions of such income and gains and sold all shares at the end of each period. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In certain situations, the return after taxes on distributions and sale of Fund shares may be higher than the other return amounts. A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduc- 44| USAAShort-Term Bond Fund tion that benefits the shareholder. The actual after-tax returns depend on your tax situation and may differ from those shown. If you hold your shares through a tax-deferred arrangement, such as an individual retirement account (IRA) or 401(k) plan, the after-tax returns shown below are not relevant to you. Remember, historical performance (before and after taxes) does not necessarily indicate what will happen in the future. Contact your financial intermediary for the most current price, total return, and yield information. n AVERAGE ANNUAL TOTAL RETURNSn For The Periods Ended December 31, 2009 Since Past Past Past Inception 1 Year 5 Years 10 Years 6/1/1993 Return Before Taxes 14.05% 4.71% 4.16% 4.70% Return After Taxes on Distributions 12.88% 3.11% 2.38% 2.66% Return After Taxes on Distributions and Sale of Fund Shares 9.07% 3.07% 2.45% 2.73% Barclays 1-3 Government/ Credit Index (reflects no deduction for fees, expenses, or taxes) 3.82% 4.32% 4.86% 5.10% Lipper Short Investment Grade Bond Funds Index (reflects no deduction for taxes) 11.73% 3.90% 4.96% 5.06% INVESTMENT ADVISER USAA Investment Management Company Prospectus|45 PORTFOLIO MANAGERS R. Matthew Freund, CFA, senior vice president of investment portfolio management, has managed the Fund since May 2002. Julianne Bass, CFA, assistant vice president and portfolio manager, has co-managed the Fund since January 2007. PURCHASE AND SALE OF FUND SHARES The minimum initial investment amount to open an account is $3,000. Financial intermediaries may require their clients to meet different investment minimums. There is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans, but financial intermediaries, including but not limited to banks, broker-dealers, insurance companies, investment advisers, plan sponsors, and financial professionals that provide various administrative and distribution services, may require their clients to meet different subsequent purchase requirements. Contact your financial intermediary for trade deadlines and the applicable procedures for purchasing, selling, or exchanging your shares as well as initial and subsequent investment minimums. TAX INFORMATION The Fund intends to make distributions that may be taxed as ordinary income or capital gains, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. 46| USAAShort-Term Bond Fund PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Prospectus|47 INVESTMENT OBJECTIVE The USAA Value Fund (the Fund) has an investment objective of long-term growth of capital. The Fund’s Board of Trustees may change the investment objective without shareholder approval. FEES AND EXPENSES The table below describes the fees and expenses that you may pay, directly and indirectly, to invest in Adviser Shares of the Fund. Shareholder Fees (fees paid directly from your investment) There are no sales loads charged to your account when you buy or sell Fund shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee .78%(a) Distribution and/or Service (12b-1) Fees 0.25% Other Expenses .68%(b) Total Annual Operating Expenses 1.71% Reimbursement From Adviser (0.06%) Total Annual Operating Expenses After Reimbursement 1.65%(c) (a)A performance fee adjustment may increase or decrease the management fee by up to +/– 0.06% of the average net assets of the Fund during a rolling 36-month period. A performance fee adjustment increased the management fee of 0.75% by 0.03% for the fiscal year ended July 31, 2009. The performance fee adjustment of the Fund’s Adviser Shares potentially may differ from that of another share class of the Fund. (b)Based on estimated amounts for the current fiscal year. c)The Adviser has agreed, through December 1, 2011, to make payments or waive management, administration, and other fees to limit the expenses of the Adviser Shares of the Fund so that the total annual operating expenses (exclusive of commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) do not exceed an annual rate of 1.65% of the Adviser Shares’ average daily net assets. This arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by the Adviser at any time after December 1, 2011. 48| USAAValue Fund Example This example is intended to help you compare the cost of investing in the Fund’s Adviser Shares with the cost of investing in other mutual funds. Although your actual costs may be higher or lower, you would pay the following expenses on a $10,000 investment, assuming (1) a 5% annual return, (2) the Fund’s operating expenses remain the same, (3) you redeem all of your shares at the end of the periods shown, and (4) the expense reimbursement arrangement has terminated. 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, including commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes where Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. For the most recent fiscal year, the Fund’s portfolio turnover rate was 26% of the average value of its whole portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to invest its assets primarily in equity securities of companies that are considered to be undervalued. The “equity securities” in which the Fund principally invests are common stocks, preferred stocks, securities convertible into common stocks, and securities that carry the right to buy common stocks. PRINCIPAL RISKS Any investment involves risk, and there is no assurance that the Fund will achieve its investment objective. As you consider an investment in the Fund, you also should take into account your tolerance for the daily fluctuations of the financial markets and whether you can afford to leave your money in the investment for long periods of time to ride out down periods. As with other mutual funds, losing money is a risk of investing in this Fund. Prospectus|49 The equity securities in the Fund’s portfolio are subject to stock market risk. Stock prices in general may decline over short or even extended periods, regardless of the success or failure of a company’s operations.Equity securities tend to be more volatile than bonds. In addition, to the degree the Fund is invested in foreign securities, there is a possibility that the value of the Fund’s investments in foreign securities will decrease because of unique risks, such as currency exchange rate fluctuations; foreign market illiquidity; emerging market risk; increased price volatility; uncertain political conditions; exchange control regulations; foreign ownership limits; different accounting, reporting, and disclosure requirements; difficulties in obtaining legal judgments; and foreign withholding taxes. An investment in this Fund is not a deposit of USAA Federal Savings Bank, or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE The Fund’s Adviser Shares were first offered on August 1, 2010, and do not have a full calendar year of performance history. The following bar chart provides some indication of the risks of investing in the Fund and illustrates the Fund’s volatility and performance from year to year for each full calendar year since inception. Because the anticipated expenses of the Adviser Shares are higher than those of the other share class, the annual returns of the Adviser Shares would have been lower than those shown below. 50| USAAValue Fund n RISK/RETURN BAR CHART n Annual Returns for Periods Ended December 31 *Fund began operations on August 3, 2001. CALENDER YEAR TOTAL RETURN 30.75% -36.08% 1.29% 16.63% 8.28% 18.69% 27.55% 2002* -18.31% SIX-MONTH YTD TOTAL RETURN -5.90% (6/30/10) BEST QUARTER** WORST QUARTER** 21.88% 4th Qtr. 2001 –20.48% 4th Qtr. 2008 ** Please note that “Best Quarter” and “Worst Quarter” figures are applicable only to the time period covered by the bar chart. The following table shows how the average annual total returns for another share class not offered in this prospectus compared to those of relevant securities market indices. The after-tax returns are shown in two ways: (1) assume that you owned shares of the Fund during the entire period and paid taxes on the Fund’s distributions of taxable net investment income or realized capital gains, if any, and (2) assume that you paid taxes on the Fund’s distributions of such income and gains and sold all shares at the end of each period. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In certain situations, the return after taxes on distributions and sale of Fund shares may be higher than the other return amounts. A higher after-tax return may result when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. The actual after-tax returns depend on your tax situation and may differ from those shown. If you hold your shares through a tax-deferred arrangement, such as an individual Prospectus|51 retirement account (IRA) or 401(k) plan, the after-tax returns shown below are not relevant to you. Remember, historical performance (before and after taxes) does not necessarily indicate what will happen in the future. Contact your financial intermediary for the most current price and total return information. n AVERAGE ANNUAL TOTAL RETURNSn For The Periods Ended December 31, 2009 Since Past Past Inception 1 Year 5 Years 8/3/2001 Return Before Taxes 30.75% 1.35% 4.74% Return After Taxes on Distributions 30.51% 0.90% 4.25% Return After Taxes on Distributions and Sale of Fund Shares 20.31% 1.13% 4.05% Russell 3000® Index (reflects no deduction for fees, expenses, or taxes) 11.73% 3.90% 5.06% Lipper Multi-Cap Value Funds Index (reflects no deduction for taxes) 26.59% -0.56% 2.09% INVESTMENT ADVISER USAA Investment Management Company SUBADVISER Barrow, Hanley, Mewhinney & Strauss, Inc. (BHMS) PORTFOLIO MANAGERS James P. Barrow, one of the founders of the firm in 1979, has managed investment portfolios since 1963 and has managed the Fund since July 2004. 52| USAAValue Fund Ray Nixon, Jr., joined BHMS as a principal in June 1994. He has managed the Fund since July 2004. Robert J. Chambers, CFA, joined BHMS as a principal in August 1994. He has managed the Fund since July 2004. Timothy J. Culler, CFA, joined BHMS as a principal in April 1999. He has managed the Fund since July 2004. Mark Giambrone, CPA, joined BHMS in December 1998 and became a principal in 2000. He has managed the Fund since July 2004. James S. McClure, CFA, joined BHMS as a principal in July 1995. He has managed the Fund since July 2004. John P. Harloe, CFA, joined BHMS as a principal in July 1995. He has managed the Fund since July 2004. PURCHASE AND SALE OF FUND SHARES The minimum initial investment amount to open an account is $3,000. Financial intermediaries may require their clients to meet different investment minimums. There is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans, but financial intermediaries, including but not limited to banks, broker-dealers, insurance companies, investment advisers, plan sponsors, and financial professionals that provide various administrative and distribution services, may require their clients to meet different subsequent purchase requirements. Contact your financial intermediary for trade deadlines and the applicable procedures for purchasing, selling, or exchanging your shares as well as initial and subsequent investment minimums. TAX INFORMATION The Fund intends to make distributions that may be taxed as ordinary income or capital gains, unless you invest through an IRA, 401(k) plan, or other tax-deferred account. Prospectus|53 PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a financial intermediary, the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 54| USAAValue Fund USAA Investment Management Company (IMCO) manages these Funds. For easier reading, IMCO will be referred to as “we” or “us” throughout the prospectus. ADDITIONAL FUND INFORMATION GROWTH & INCOME FUND nWhat is the Fund’s investment objective? The Fund’s investment objective is capital growth with a secondary investment objective of current income. The Fund’s Board of Trustees may change the investment objective without shareholder approval. nWhat is the Fund’s principal investment strategy? The Fund’s principal investment strategy is to invest its assets primarily in equity securities that show the best potential for total return through a combination of capital growth and income. The assessment of potential return is based on an analysis of earnings and earnings growth, relative value, and company management. The “equity securities” in which the Fund principally invests are common stocks, preferred stocks, securities convertible into common stocks, securities that carry the right to buy common stocks, and real estate investment trusts (REITs). In addition to the principal investment strategy discussed above, the Fund may seek to earn additional income through securities lending. There is a risk of delay in recovering a loaned security and/or a risk of loss in collateral if the borrower becomes insolvent or if the value of the short-term investments acquired with cash collateral from the loan is less than the amount of cash collateral required to be returned to the borrower. nAre there any restrictions as to the types of investments in which the Fund’s assets may be invested? The Fund’s investment in convertible securities will be limited to 5% of the value of the Fund’s net assets at the time these securities are purchased. The Fund may invest up to 15% of its net assets in illiquid securities, which are generally those securities that the Fund cannot expect to sell or dispose of in the ordinary course of business within seven days or less at approximately the value ascribed to such securities. Prospectus|55 As a temporary defensive measure because of market, economic, political, or other conditions, up to 100% of the Fund’s assets may be invested in investment-grade short-term debt instruments. This may cause the Fund to not be able to achieve its investment objectives during the time it is in this temporary defensive posture. nMay the Fund’s assets be invested in foreign securities? Yes. While most of the Fund’s assets will be invested in U.S. securities, up to 20% of the Fund’s total assets may be invested in foreign securities purchased in either foreign or U.S. markets. These foreign holdings may include securities issued in emerging markets as well as securities issued in established markets. In addition to companies organized in the United States, a U.S. company includes any company organized outside of the United States but which (a) is included in an index tracking the performance of a U.S. securities market; (b) has its headquarters or principal location of operations in the United States; (c) has its primary listing on a securities exchange or market in the United States; or (d) derives a majority of revenues in the United States. nHow are the decisions to buy and sell securities made? Wellington Management The dominant component of Wellington Management’s approach is proprietary fundamental research and bottom-up stock selection. Overall, Wellington Management seeks the best combination of four key variables in our investments: sustainable competitive advantage; above-average profitability and free cash flow generation relative to peers; sustainable organic revenue growth and earnings per share (EPS) gains; and attractive valuations. Each stock held by the Fund is continually monitored to ensure its fundamental attractiveness. Stocks will be considered for sale from the portfolio when they exhibit a decreasing trend in earnings growth, when the downside risk equals the upside potential, or when the stock reaches Wellington Management’s target valuation. Loomis Sayles Loomis Sayles normally invests across a wide range of sectors and industries. Loomis Sayles employs a growth style of equity management that emphasizes companies with sustainable competitive advantages, secular long-term cash flow growth returns on invested capital above their cost of capital and the ability to manage for profitable 56| USAAFunds growth that can create long-term value for shareholders. Loomis Sayles aims to invest in companies when they trade at a significant discount to the estimate of intrinsic value. Loomis Sayles will consider selling a portfolio investment when the portfolio manager believes the issuer’s investment fundamentals are beginning to deteriorate, when the investment no longer appears consistent with the portfolio manager’s investment methodology, when the Fund must meet redemptions, in order to take advantage of more attractive investment opportunities, or for other investment reasons which the portfolio manager deems appropriate. BHMS BHMS’ approach to the equity market is based on the underlying philosophy that markets are inefficient. BHMS believes that these inefficiencies can best be exploited through adherence to an active, value-oriented investment process dedicated to the selection of securities on a bottom-up basis. BHMS utilizes a consistent, disciplined process to identify companies it believes to be undervalued and temporarily out of favor. The firm strives to stay fully invested with a defensive, conservative orientation based on the belief that superior returns can be achieved while taking below-average risks. BHMS is a patient, long-term investor, and views short-term disappointments and resulting price declines as opportunities to profit in high-quality or improving businesses. BHMS intends for the Fund to reflect all three value characteristics: price/earnings and price/book ratios below the market and dividend yields above the market. When BHMS believes a stock has lost its value characteristics or has met valuation targets, it liquidates the security. BHMS does not try to judge when the holding might reach a speculative level of overvaluation. UBS In selecting securities, UBS focuses on, among other things, identifying discrepancies between a security’s fundamental value and its market price. In this context, the fundamental value of a given security is UBS’s assessment of what a security is worth. UBS will select a security whose fundamental value it estimates to be greater than its market value at any given time. For each stock under analysis, UBS bases its estimates of value upon economic, industry, and company analysis, as well as upon a company’s management team, competitive advantage, and core competencies. UBS then compares its assessment of a security’s value against the prevailing market prices, with the aim of Prospectus|57 constructing a portfolio of stocks with attractive relative price/value characteristics. HIGH-YIELD OPPORTUNITIES FUND nWhat is the Fund’s investment objective? The Fund’s investment objective is to provide an attractive total return primarily through high current income and secondarily through capital appreciation. The Fund’s Board of Trustees may change the investment objective without shareholder approval. nWhat is the Fund’s principal investment strategy? The Fund’s principal investment strategy is to normally invest at least 80% of its assets in a broad range of U.S. dollar-denominated high-yield securities, including bonds, convertible securities, leveraged loans, or preferred stocks, with an emphasis on non-investment-grade debt securities. The Fund may invest the remainder of its assets in equity securities, defaulted securities, non-dollar-denominated foreign securities, trade claims, and certain derivatives, such as futures and options. The Fund also may purchase exchange-traded funds (ETFs), which are, with a few exceptions, open-end investment companies that trade on exchanges throughout the day. The Fund may rely on Securities and Exchange Commission (SEC) exemptive orders or rules that permit funds meeting various conditions to invest in an ETF in amounts exceeding limits set forth in the Investment Company Act of 1940 that would otherwise be applicable. In addition, the Fund may invest up to 15% of its net assets in illiquid securities, which are generally those securities that the Fund cannot expect to sell or dispose of in the ordinary course of business within seven days or less at approximately the value ascribed to such securities. As a temporary defensive measure because of market, economic, political, or other conditions, up to 100% of the Fund’s assets may be invested in investment-grade short-term debt instruments. This may cause the Fund to not be able to achieve its investment objective during the time it is in this temporary defensive posture. 58| USAAFunds The Fund may purchase and sell securities without regard to the length of time held. The Fund’s portfolio turnover rate will vary from year to year, depending on market conditions, and it may exceed 100%. A high turnover rate increases transaction costs and may increase taxable capital gain distributions, which may affect Fund performance adversely. In addition to the principal investment strategy discussed above, the Fund may seek to earn additional income through securities lending. There is a risk of delay in recovering a loaned security and/or a risk of loss in collateral if the borrower becomes insolvent. nWhat are considered high-yield securities? We consider high-yield securities to include a broad range of securities that produce high current income. Although the Fund has no limits on the credit quality and maturity of its investments, we generally will invest the Fund’s assets in debt securities rated below the four highest credit grades by a public rating agency (or of equivalent quality if not publicly rated). These “non-investment-grade” or “high-yield” securities are considered speculative and are subject to significant credit risk. They are also sometimes referred to as “junk” because they are believed to represent a greater risk of default than more creditworthy “investment-grade” securities. High-yield securities may be issued by corporations, governmental bodies, and other issuers. These issuers might be small or obscure, just getting started, or even large, well-known leveraged entities. They are typically more vulnerable to financial setbacks and recession than more creditworthy issuers and may be unable to make timely dividend, interest, and principal payments if economic conditions weaken. nHow is this Fund different from a fund that invests primarily in investment-grade bonds? Because of the types of securities the Fund intends to invest in, we anticipate that it will generate significantly higher income than investment-grade bond funds and may have a greater potential for capital appreciation. The bond markets generally offer a greater potential return only for accepting a greater level of risk. The two most common risks are credit risk – or the risk that an issuer will be unable to make timely dividend, interest, or principal payments; and interest rate risk – or the risk that a security’s market value will change with interest rates. In the investment-grade bond market (where credit risks generally are considered low), a higher return normally is used to entice investors into buying longer-maturity bonds, and thereby accepting greater sen- Prospectus|59 sitivity to changes in interest rates. In contrast, high-yield securities often are considered hybrids, with characteristics of both stocks and bonds. High-yield securities generally have less interest rate risk and higher credit risk than higher-quality bonds. A higher return normally is used to entice investors into buying securities with a greater risk of default. Normally, the higher the credit risk, the higher the potential return. In effect, high-yield investors are trading a portion of the interest rate risk inherent in investment-grade bonds for bond-specific credit risk (each high-yield security is a unique story). At the same time, the volatility of high-yield funds historically has been notably less than the equity market as a whole. As a result, high-yield funds often have acted differently than investment-grade bond funds. High-yield securities are more sensitive to changes in economic conditions than investment-grade bonds. The Fund may underperform investment-grade bond funds when the outlook for the economy is negative. Conversely, the Fund may outperform when the economic outlook turns positive. nWhat is a credit rating? A credit rating is an evaluation reflecting the possibility that an issuer will default on a security. Rating agencies such as Moody’s Investors Service, Inc. (Moody’s), Standard & Poor’s Ratings Services (S&P), Fitch Ratings, Inc. (Fitch), Dominion Bond Rating Service Limited (Dominion), and A.M. Best Co., Inc. (A.M. Best) analyze the financial strength of an issuer, whether the issuer is a corporation or government body. The highest ratings are assigned to those issuers perceived to have the least credit risk. For example, S&P ratings range from AAA (highly unlikely to default) to D (in default). If a security is not rated by the above-mentioned agencies, we will assign an equivalent rating. nWhat are the principal types of securities in which the Fund may invest? The securities in which the Fund principally invests may include obligations of U.S., state, and local governments, their agencies and instrumentalities; mortgage- and asset-backed securities; corporate debt securities; repurchase agreements; and other securities believed to have debt like characteristics, including synthetic securities. The Fund also may invest in other high-yield ETFs. The Fund can use various techniques to increase or decrease its exposure to changing security prices, interest rates, commodity prices, or other factors that affect security values. These methods may involve 60| USAAFunds derivative transactions such as buying and selling options and futures contracts, entering into currency exchange contracts, swap agreements, or credit default swap agreements, purchasing indexed securities, and selling securities short. Certain bond and money market instruments, such as collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBSs), interest-only CMBS securities (CMBS IOs), periodic auction reset bonds, loan interests and direct debt instruments, Eurodollar and Yankee obligations, and synthetic securities are subject to special risks that are described in the statement of additional information (SAI). nMay the Fund’s assets be invested in foreign securities? Yes. We may invest up to 20% of the Fund’s assets in foreign non- dollar-denominated securities traded outside the United States. We also may invest the Fund’s assets, without limitation, in dollar-denominated securities of foreign issuers. These foreign holdings may include securities issued in emerging markets as well as securities issued in established markets. nHow are the decisions to buy and sell securities made? We search for securities that represent an attractive value given current market conditions. We recognize value by simultaneously analyzing the risks and rewards of ownership among the securities available in the market. In general, we focus on securities that offer high income. We also will explore opportunities for capital appreciation. We will sell a security if it no longer represents value due to an increase in risk, an increase in price, or a combination of the two. We also will Sell a security if we find a more compelling value in the market. INCOME FUND nWhat is the Fund’s investment objective? The Fund‘s investment objective is maximum current income without undue risk to principal. The Fund’s Board of Trustees may change the Investment objective without shareholder approval. nWhat is the Fund’s principal investment strategy? The Fund’s principal investment strategy is to invest its assets primarily in U.S. dollar-denominated debt securities that have been selected for their high yields relative to the risk involved. Consistent with this policy, Prospectus|61 when interest rates rise, we will invest a greater portion of the Fund’s portfolio in securities whose value we believe to be less sensitive to interest rate changes. In addition to the principal investment strategy discussed above, the Fund may seek to earn additional income through securities lending. There is a risk of delay in recovering a loaned security and/or a risk of loss in collateral if the borrower becomes insolvent or if the value of the short-term investments acquired with cash collateral from the loan is less than the amount of cash collateral required to be returned to the borrower. nWhat types of securities may be included in the Fund’s portfolio? The securities in which the Fund invests may include, but are not limited to, obligations of U.S., state, and local governments, their agencies and instrumentalities; mortgage- and asset-backed securities; corporate debt securities; repurchase agreements; and other securities believed to have debt like characteristics, including synthetic securities. In addition, the Fund may invest up to 15% of its net assets in illiquid securities, which are generally those securities that the Fund cannot expect to sell or dispose of in the ordinary course of business within seven days or less at approximately the value ascribed to such securities. Certain bond and money market instruments, such as collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBSs), interest-only CMBS securities (CMBS IOs), periodic auction reset bonds, loan interests and direct instruments, Eurodollar and Yankee obligations, and synthetic securities are subject to special risks that are described in the SAI. As a temporary defensive measure because of market, economic, political, or other conditions, up to 100% of the Fund’s assets may be invested in investment-grade short-term debt instruments. This may cause the Fund to not be able to achieve its investment objective during the time it is in this temporary defensive posture. nWhat is the credit quality of the debt securities? The Fund will invest primarily in investment-grade securities, which include securities issued or guaranteed by the U.S. government, its agencies and instrumentalities, as well as securities rated or subject to a guarantee that is rated within the categories listed by at least one of the following Nationally Recognized Statistical Rating Organizations (NRSROs) approved by the Securities and Exchange Commission. Below 62| USAAFunds are investment-grade ratings for five of the current NRSRO rating agencies: Long-Term Short-Term Rating Agency Debt Securities Debt Securities Moody’s Investors Service, Inc. At least Baa3 At least Prime–3or MIG 3/VMIG 3 Standard & Poor’s Ratings Services At least BBB– At least A–3 or SP–2 Fitch Ratings, Inc. At least BBB– At least F3 Dominion Bond Rating Service Ltd At least BBB low At least R–2 low A.M. Best Co., Inc. At least bbb– At least AMB–3 If a security is not rated, we may make a determination that the security is of equivalent investment quality to a comparable security. In addition, the Fund may invest up to 10% of its net assets that at the time of purchase are below-investment-grade securities, which are sometimes referred to as high-yield or “junk” bonds. Below-investment-grade securities are considered speculative and are subject to significant credit risk, because they are believed to represent a greater risk of default than more creditworthy investment-grade securities. These lower-quality securities generally have less interest rate risk and higher credit risk than the higher-quality securities. At the same time, the volatility of below-investment-grade securities historically has been notably less than that of the equity market as a whole. The market on which below-investment-grade securities is traded also may be less liquid than the market for investment-grade securities. You will find a complete description of the above debt ratings in the Fund’s SAI. nHow are the decisions to buy and sell securities made? We search for securities that represent value at the time of purchase given current market conditions. For fixed-income securities, value is a combination of yield, credit quality, structure (maturity, coupon, redemption features), and liquidity. We recognize value by simultaneously analyzing the interaction of these factors among the securities available in the market. We will sell a security if we become concerned about its credit risk, we are forced by market factors to raise money, or an attractive replacement security is available. Prospectus|63 For common stocks, value involves selecting individual dividend-paying stocks, whose yields are sensitive to interest rate levels when their dividend yields are close to bond yields, which implies undervaluation. Such stocks are generally sold when their yields return to a normal relationship versus bonds through price appreciation. INTERMEDIATE-TERM BOND FUND nWhat is the Fund’s investment objective? The Fund’s investment objective is high current income without undue risk to principal. The Fund’s Board of Trustees may change the investment objective without shareholder approval. nWhat is the Fund’s principal investment strategy? The Fund’s principal investment strategy is to normally invest at least 80% of its assets in a broad range of debt securities that have a dollar-weighted average portfolio maturity between three to 10 years. This 80% policy may be changed upon at least 60 days’ notice to shareholders. As a temporary defensive measure because of market, economic, political, or other conditions, up to 100% of the Fund’s assets may be invested in investment-grade short-term debt instruments. This may cause the Fund to not be able to achieve its investment objective during the time it is in this temporary defensive posture. nWhat types of debt securities may be included in the Fund’s portfolio? The Fund will invest primarily in U.S. dollar-denominated debt securities that may include, but are not limited to, obligations of U.S., state, and local governments, their agencies and instrumentalities; mortgage- and asset-backed securities; corporate debt securities; repurchase agreements; and other securities believed to have debt like characteristics, including synthetic securities. Certain bond and money market instruments, such as collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBSs), interest-only CMBS securities (CMBS IOs), periodic auction reset bonds, loan interests and direct debt instruments, Eurodollar and Yankee obligations, and synthetic securities are subject to special risks that are described in the SAI. 64| USAAFunds The Fund is limited to 20% of its net assets invested in preferred and convertible securities. In addition, the Fund may invest up to 15% of its net assets in illiquid securities, which are generally those securities that the Fund cannot expect to sell or dispose of in the ordinary course of business within seven days or less at approximately the value ascribed to such securities. nWhat is the credit quality of the debt securities? The Fund will invest primarily in investment-grade securities, which include securities issued or guaranteed by the U.S. government, its agencies and instrumentalities, as well as securities rated or subject to a guarantee that is rated within the categories listed by at least one of the Nationally Recognized Statistical Rating Organizations (NRSROs) approved by the Securities and Exchange Commission. Below are investment-grade ratings for five of the current NRSRO rating agencies: Long-Term Short-Term Rating Agency Debt Securities Debt Securities Moody’s Investors Service, Inc. At least Baa3 At least Prime–3or MIG 3/VMIG 3 Standard & Poor’s Ratings Services At least BBB– At least A–3 or SP–2 Fitch Ratings, Inc. At least BBB– At least F3 Dominion Bond Rating Service Ltd At least BBB low At least R–2 low A.M. Best Co., Inc. At least bbb– At least AMB–3 If a security does not meet the investment-grade requirements set forth above, we may make a determination that the security is of equivalent investment quality to a comparable investment grade security of the same issuer. In addition, the Fund may invest up to 10% of its net assets that at the time of purchase are below-investment-grade securities, which are sometimes referred to as high-yield or “junk” bonds. Below-investment-grade securities are considered speculative and are subject to significant credit risk, because they are believed to represent a greater risk of default than more creditworthy investment-grade securities. These lower-quality securities generally have less interest rate risk and higher credit risk than the higher-quality securities. At the same time, the volatility of below-investment-grade securities historically has been Prospectus|65 notably less than that of the equity market as a whole. The market on which below-investment-grade securities is traded may be less liquid than the market for investment-grade securities. You will find a complete description of the above debt ratings in the Fund’s SAI. nHow are the decisions to buy and sell securities made? We search for securities that represent value at the time of purchase given current market conditions. Value is a combination of yield, credit quality, structure (maturity, coupon, redemption features), and liquidity. We recognize value by simultaneously analyzing the interaction of these factors among the securities available in the market. We will sell a security if we become concerned about its credit risk, we are forced by market factors to raise money, or an attractive replacement is available. SCIENCE & TECHNOLOGY FUND nWhat is the Fund’s investment objective? The Fund’s investment objective is long-term capital appreciation. The Fund’s Board of Trustees may change the investment objective without shareholder approval. nWhat is the Fund’s principal investment strategy? The Fund’s principal investment strategy is to invest at least 80% of the Fund’s assets in equity securities of companies that are expected to benefit from the development and use of scientific and technological advances and improvements. The “equity securities” in which the Fund principally invests are common stocks, preferred stocks, securities convertible into common stocks, and securities that carry the right to buy common stocks. In addition to the principal investment strategy discussed above, the Fund may seek to earn additional income through securities lending. There is a risk of delay in recovering a loaned security and/or a risk of loss in collateral if the borrower becomes insolvent or if the value of the short-term investments acquired with cash collateral from the loan is less than the amount of cash collateral required to be returned to the borrower. 66| USAAFunds The Fund’s securities generally will not be traded for short-term profits; however, if circumstances warrant, the Fund’s securities may need to be actively and frequently traded to achieve the Fund’s principal investment strategy. The Fund’s portfolio turnover rate will vary from year to year depending on market conditions. A high turnover rate increases transaction costs and may increase taxable capital gains, which may adversely affect Fund performance; therefore, the anticipated benefits of trading will be weighed carefully. nWill the Fund’s assets be invested in any other securities? The Fund may invest up to 15% of its net assets in illiquid securities, which are generally those securities that the Fund cannot expect to sell or dispose of in the ordinary course of business within seven days or less at approximately the value ascribed to such securities. As a temporary defensive measure because of market, economic, political, or other conditions, up to 100% of the Fund’s assets may be invested in investment-grade short-term debt instruments. This may cause the Fund to not be able to achieve its investment objective during the time it is in this temporary defensive posture. nMay the Fund’s assets be invested in foreign securities? Yes. Up to 50% of the Fund’s total assets may be invested in foreign securities purchased in either foreign or U.S. markets. These foreign holdings may include securities issued in emerging markets as well as securities issued in established markets. nIn what industries will the Fund’s assets be invested? At least 80% of the Fund’s net assets will be invested in industries such as, but not limited to, biotechnology, computer hardware, software and services, communication and telecommunication equipment and services, electronics, health care, drugs, medical products and supplies, specialized health care services, aerospace and defense, and other industries Wellington Management believes may benefit directly or indirectly from research and development in the science and technology fields. The Fund’s remaining assets may be invested in any other industry. nHow are the decisions to buy and sell securities made? Security selection decisions are based on in-depth fundamental analysis and valuation. Stocks purchased in the portfolio typically share the following attributes: a positive change in operating results is antici- Prospectus|67 pated; unrecognized or undervalued capabilities are present; and high-quality management that is able to deliver shareholder value. Stocks are typically sold when: target prices are achieved; there is a negative change in the company’s fundamental outlook; and more attractive values are available in a comparable company. SHORT-TERM BOND FUND nWhat is the Fund’s investment objective? The Fund’s investment objective is high current income consistent with preservation of principal. The Fund’s Board of Trustees may change the investment objective without shareholder approval. nWhat is the Fund’s principal investment strategy? The Fund’s principal investment strategy is to normally invest at least 80% of its assets in a broad range of investment-grade debt securities that have a dollar-weighted average portfolio maturity of three years or less. This 80% policy may be changed upon at least 60 days’ notice to shareholders. nWhat types of debt securities may be included in the Fund’s portfolio? The Fund will invest primarily in U.S. dollar-denominated debt securities that may include, but are not limited to, obligations of U.S., state, and local governments, their agencies and instrumentalities; mortgage- and asset-backed securities; corporate debt securities; repurchase agreements; and other securities believed to have debt like characteristics, including synthetic securities. Certain bond and money market instruments, such as collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBSs), interest-only CMBS securities (CMBS IOs), periodic auction reset bonds, loan interests and direct debt instruments, Eurodollar and Yankee obligations, and synthetic securities are subject to special risks that are described in the SAI. The Fund is limited to 20% of its net assets invested in preferred and convertible securities. In addition, the Fund may invest up to 15% of its net assets in illiquid securities, which are generally those securities that the Fund cannot expect to sell or dispose of in the ordinary course of business within seven days or less at approximately the value ascribed to such securities. 68| USAAFunds nWhat is the credit quality of the debt securities? The Fund will invest primarily in investment-grade securities, which include securities issued or guaranteed by the U.S. government, its agencies and instrumentalities, as well as securities rated or subject to a guarantee that is rated within the categories listed by at least one of the Nationally Recognized Statistical Rating Organizations (NRSROs) approved by the Securities and Exchange Commission. Below are investment-grade ratings for five of the current NRSRO rating agencies: Long-Term Short-Term Rating Agency Debt Securities Debt Securities Moody’s Investors Service, Inc. At least Baa3 At least Prime–3or MIG 3/VMIG 3 Standard & Poor’s Ratings Services At least BBB– At least A–3 or SP–2 Fitch Ratings, Inc. At least BBB– At least F3 Dominion Bond Rating Service Ltd At least BBB low At least R–2 low A.M. Best Co., Inc. At least bbb– At least AMB–3 If a security does not meet the investment-grade requirements set forth above, we may make a determination that the security is of equivalent investment quality to a comparable investment grade security of the same issuer. In addition, the Fund may invest up to 5% of its net assets that at the time of purchase are below-investment-grade securities, which are sometimes referred to as high-yield or “junk” bonds. Below-investment-grade securities are considered speculative and are subject to significant credit risk, because they are believed to represent a greater risk of default than more creditworthy investment-grade securities. These lower-quality securities generally have less interest rate risk and higher credit risk than the higher-quality securities. At the same time, the volatility of below-investment-grade securities historically has been notably less than that of the equity market as a whole. The market on which below-investment-grade securities is traded may be less liquid than the market for investment-grade securities. You will find a complete description of the above debt ratings in the Fund’s SAI. Prospectus|69 nHow are the decisions to buy and sell securities made? We search for securities that represent value at the time of purchase given current market conditions. Value is a combination of yield, credit quality, structure (maturity, coupon, redemption features), and liquidity. We recognize value by simultaneously analyzing the interaction of these factors among the securities available in the market. We will sell a security if we become concerned about its credit risk, we are forced by market factors to raise money, or an attractive replacement is available. VALUE FUND nWhat is the Fund’s investment objective? The Fund’s investment objective is long-term growth of capital. The Fund’s Board of Trustees may change the investment objective without shareholder approval. nWhat is the Fund’s principal investment strategy? The Fund’s principal investment strategy is to invest its assets primarily in equity securities of companies that are considered to be undervalued. The “equity securities” in which the Fund principally invests are common stocks, preferred stocks, securities convertible into common stocks, and securities that carry the right to buy common stocks. In addition to the principal investment strategy discussed above, the Fund may seek to earn additional income through securities lending. There is a risk of delay in recovering a loaned security and/or a risk of loss in collateral if the borrower becomes insolvent or if the value of the short-term investments acquired with cash collateral from the loan is less than the amount of cash collateral required to be returned to the borrower. nWhat is a value fund? Value investing is bargain shopping based upon certain criteria. A value fund is one in which the portfolio manager searches for securities that are believed to not reflect the true value in the securities’ current share price. However, over time the share price may increase as the market recognizes the overall value of the company. These types of securities are often referred to as being “undervalued,” and the stocks’ share prices are typically below average in comparison to such factors as earnings and book value. 70| USAAFunds nMay the Fund’s assets be invested in foreign securities? Yes. While most of the Fund’s assets will be invested in U.S. securities, up to 20% of the Fund’s total assets may be invested in foreign securities purchased in either foreign or U.S. markets. These foreign holdings may include securities issued in emerging markets as well as securities issued in established markets. nWill the Fund’s assets be invested in any other securities? The Fund may invest up to 15% of its net assets in illiquid securities, which are generally those securities that the Fund cannot expect to sell or dispose of in the ordinary course of business within seven days or less at approximately the value ascribed to such securities. As a temporary defensive measure because of market, economic, political, or other conditions, up to 100% of the Fund’s assets may be invested in investment-grade short-term debt instruments. This may cause the Fund to not be able to achieve its investment objective during the time it is in this temporary defensive posture. nHow are the decisions to buy and sell securities made? BHMS’ approach to the equity market is based on the underlying philosophy that markets are inefficient. BHMS believes that these inefficiencies can best be exploited through adherence to an active, value-oriented investment process dedicated to the selection of securities on a bottom-up basis. BHMS utilizes a consistent, disciplined process to identify companies it believes to be undervalued and temporarily out of favor. The firm strives to stay fully invested with a defensive, conservative orientation based on the belief that superior returns can be achieved while taking below-average risks. BHMS is a patient, long-term investor, and views short-term disappointments and resulting price declines as opportunities to profit in high-quality or improving businesses. BHMS intends for the Fund to reflect all three value characteristics: price/earnings and price/book ratios below the market and dividend yields above the market. When BHMS believes a stock has lost its value characteristics or has met valuation targets, it liquidates the security. BHMS does not try to judge when the holding might reach a speculative level of overvaluation. Prospectus|71 RISKS The following paragraph applies all Funds: Management Risk:The possibility that the investment techniques and risk analyses used by the Fund’s managers will not produce the desired results. This Fund is subject to management risk because it is actively managed. There is no guarantee that the investment techniques and risk analyses used by the Fund’s managers will produce the desired results. In addition, we operate under a “manager-of-managers” structure, which gives us the right, with the prior approval of the Fund’s Board of Trustees and without shareholder approval, to change subadvisers. If we add or replace a subadviser of the Fund, the Fund could experience higher portfolio turnover and higher transaction costs than normal if the new subadviser realigns the portfolio to reflect its investment techniques and philosophy. A realignment of the Fund’s portfolio could result in higher capital gains and distributions, which could negatively affect the tax efficiency of the Fund for that fiscal year. The following paragraph applies to the Growth & Income, Science & Technology, and Value Funds: Stock Market Risk: Because the Fund invests in equity securities, it is subject to stock market risk. Stock prices in general may decline over short or even extended periods, regardless of the success or failure of a company’s operations. Stock markets tend to run in cycles, with periods when stock prices generally go up and periods when stock prices generally go down. Equity securities tend to be more volatile than bonds. The following paragraph applies to the Growth & Income, high-Yield Opportunities, Science & Technology, and Value Funds: Foreign Investing Risk: The possibility that the value of a Fund’s investments in foreign securities will decrease because of unique risks, such as currency exchange rate fluctuations; foreign market illiquidity; emerging market risk; increased price volatility; uncertain political conditions; exchange control regulations; foreign ownership limits; different accounting, reporting, and disclosure requirements; difficulties in obtaining legal judgments; and foreign withholding taxes. Two forms of foreign investing risk are emerging markets risk and political risk. nEmerging Markets Risk:Investments in countries that are in the early stages of their industrial development involve exposure to economic structures that are generally less diverse and mature than 72| USAAFunds those in the United States and to political systems that may be less stable. nPolitical Risk:Political risk includes a greater potential for coups d’etat, revolts, and expropriation by governmental organizations. These risks are particularly heightened in this Fund due to the fact that within the universe of foreign investing, investments in emerging market countries are most volatile. Emerging market countries are less diverse and mature than other countries and tend to be politically less stable. The following paragraph applies to the Science & Technology Fund: Industry Risk:The possibility that the Fund’s investments in companies whose value is highly dependent on scientific and technological developments may be more volatile because of the short life cycles and competitive pressures of many of the products or services of these companies. A mutual fund portfolio consisting of investments related to the fields of science and technology is likely to be more volatile than a portfolio that is more widely diversified in other economic sectors. Because of the competitiveness and rapid changes in the fields of science and technology, many of the companies in the Fund’s portfolio are subject to distinctive risks. The products and services of these companies may not be economically successful or may quickly become outdated. Additionally, many of these companies must comply with significant governmental regulations and may need governmental approval of their products and services. The following paragraphs apply to the High-Yield Opportunities Fund: Credit Risk:The possibility that a borrower cannot make timely dividend, interest, and principal payments on its securities, that negative perceptions of the issuer’s ability to make such payments will cause the price of that security to decline, or that a party to a transaction involving the Fund will fail to meet its obligations. The securities in the Fund’s portfolio are subject to credit risk. Many issuers of high-yield securities have characteristics (including, but not limited to, high levels of debt, an untested business plan, significant competitive and technological challenges, legal, and political risks) which cast doubt on their ability to honor their financial obligations. They may be unable to pay dividends, interest when due, or return all of the principal amount of their debt obligations at maturity. Prospectus|73 When evaluating potential investments for the Fund, our analysts assess credit risk and its impact on the Fund’s portfolio. In addition, the public rating agencies may provide estimates of the credit quality of the securities. The ratings may not take into account every risk that dividends, interest, or principal will be repaid on a timely basis. Market Illiquidity:The risk of investing in the types of securities whose market is generally less liquid than the market for higher-quality securities. The market for lower-quality issues is generally less liquid than the market for higher-quality issues. Therefore, large purchases or sales could cause sudden and significant price changes in these securities. Many lower-quality issues do not trade frequently; however, when they do trade, the price may be substantially higher or lower than expected. ETF Risk: The Fund may invest in shares of ETFs, which generally are investment companies that hold a portfolio of common stocks designed to track the price performance and dividend yield of a particular securities market index (or sector of an index). ETFs, as investment companies, incur their own management and other fees and expenses, such as trustees fees, operating expenses, registration fees, and marketing expenses, a proportionate share of which may be borne by the Fund. As a result, an investment by the Fund in an ETF could cause the Fund’s operating expenses to be higher and, in turn, performance to be lower than if it were to invest directly in the securities underlying the ETF. In addition, the Fund will be indirectly exposed to all of the risk of securities held by the ETFs. The following paragraphs apply to the High-Yield Opportunities, Income, Intermediate-Term Bond, and Short-Term Bond Funds: Interest Rate Risk:The possibility that the value of the Fund’s investments will fluctuate because of changes in interest rates. As a mutual fund investing in bonds, the Fund is subject to the risk that the market value of the bonds will decline because of rising interest rates. Bond prices are linked to the prevailing market interest rates. In general, when interest rates rise, bond prices fall and when interest rates fall, bond prices rise. The price volatility of a bond also depends on its maturity. Generally, the longer the maturity of a bond, the greater its sensitivity to interest rates. To compensate investors for this higher risk, bonds with longer maturities generally offer higher yields than bonds with shorter maturities. nIf interest rates increase, the yield of the Fund may increase and the market value of the Fund’s securities will likely decline, adversely affecting the Fund’s NAV and total return. 74| USAAFunds nIf interest rates decrease,the yield of the Fund may decrease and the market value of the Fund’s securities may increase, which would likely increase the Fund’s NAV and total return. Prepayment Risk:Mortgage-backed securities pay regularly scheduled payments of principal along with interest payments. In addition, mortgagors have the option of paying off their mortgages without penalty at any time. For example, when a mortgaged property is sold, the old mortgage is usually prepaid. Also, when mortgage interest rates fall, the mortgagor may refinance the mortgage and prepay the old mortgage. A home owner’s default on the mortgage may also cause a prepayment of the mortgage. This unpredictability of the mortgage’s cash flow is called prepayment risk. For the investor, prepayment risk usually means that principal is received at the least opportune time. For example, when interest rates fall, home owners will find it advantageous to refinance their mortgages and prepay principal. In this case, the investor is forced to reinvest the principal at the current, lower rates. On the other hand, when interest rates rise, home owners will generally not refinance their mortgages and prepayments will fall. This causes the average life of the mortgage to extend and be more sensitive to interest rates. In addition, the amount of principal the investor has to invest in these higher interest rates is reduced. Legislative Risk: Legislative risk is a risk that new government policies may affect mortgages in the future in ways we cannot anticipate since there is no historical data. Market Risk:The possibility that the value of the Fund’s investments will decline regardless of the success or failure of a company’s operations. A company’s stock and bond prices in general may decline over short or even extended periods, regardless of the success or failure of a company’s operations. Markets tend to run in cycles, with periods when prices generally go up and periods when prices generally go down. Equity securities tend to be more volatile than bonds. REITs Investment Risk:Investing in REITs may subject the Fund to many of the same risks associated with the direct ownership of real estate. Additionally, REITs are dependent upon the capabilities of the REIT manager(s), have limited diversification, and could be significantly impacted by changes in tax laws. Moreover, by investing in the debt securities of REITs, the Fund also is subject to credit risk. Derivatives Risk:The Fund may invest in futures and options and other types of derivatives. Risks associated with derivatives include the risk that the derivative is not well-correlated with the security, Prospectus|75 index, or currency to which it relates; the risk that derivatives used for risk management may not have the intended effects and may result in losses or missed opportunities; the risk that the Fund will be unable to sell the derivative because of an illiquid secondary market; the risk that a counterparty is unwilling or unable to meet its obligation; the risk of interest rate movements; and the risk that the derivatives transaction could expose the Fund to the effects of leverage, which could increase the Fund’s exposure to the market and magnify potential losses. There is no guarantee that derivatives activities will be employed or that they will work, and their use could cause lower returns or cause losses to the Fund. Mortgage-Backed Securities:Mortgage-backed securities differ from conventional debt securities because principal is paid back over the life of the security rather than at maturity. The Fund may receive unscheduled prepayments of principal before the security’s maturity date due to voluntary prepayments, refinancings, or foreclosures on the underlying mortgage loans. To the Fund this means a loss of anticipated interest and a portion of its principal investment represented by any premium the Fund may have paid. Mortgage prepayments generally increase when interest rates fall. Mortgage-backed securities also are subject to extension risk, which is when rising interest rates can cause mortgage-backed security’s average maturity to lengthen unexpectedly due to a drop in mortgage prepayments. This will increase mortgage-backed security’s sensitivity to rising interest rates and its potential for price declines. If the Fund purchases mortgage-backed or asset-backed securities that are “subordinated” to other interests in the same mortgage pool, the Fund may receive payments only after the pool’s obligations to other investors have been satisfied. For example, an unexpectedly high rate of defaults on the mortgages held by a mortgage pool may limit substantially the pool’s ability to make payments of principal or interest to the Fund as a holder of such subordinated securities, reducing the values of those securities or in some cases rendering them worthless. Certain mortgage-backed securities may include securities backed by pools of mortgage loans made to “subprime” borrowers or borrowers with blemished credit histories; the risk of defaults is generally higher in the case of mortgage pools that include such subprime mortgages. To date, the Fund has not purchased such subprime mortgages but has the capability to do so. The underwriting standards for subprime loans are more flexible than the standards generally used by banks for borrowers with non-blemished credit histories with regard to the borrowers’ credit standing and repayment ability. Borrowers who qualify 76| USAAFunds generally have impaired credit histories, which may include a record of major derogatory credit items such as outstanding judgments or prior bankruptcies. In addition, they may not have the documentation required to qualify for a standard mortgage loan. As a result, the mortgage loans in the mortgage pool are likely to experience rates of delinquency, foreclosure, and bankruptcy that are higher, and that may be substantially higher, than those experienced by mortgage loans underwritten in a more traditional manner. In addition, changes in the values of the mortgaged properties, as well as changes in interest rates, may have a greater effect on the delinquency, foreclosure, bankruptcy, and loss experience of the mortgage loans in the mortgage pool than on mortgage loans originated in a more traditional manner. Moreover, instability in the markets for mortgage-backed and asset-backed securities, as well as the perceived financial strength of the issuer and specific restrictions on resale of the securities, may affect the liquidity of such securities, which means that it may be difficult (or impossible) to sell such securities at an advantageous time and price. As a result, the value of such securities may decrease and the Fund may have to hold these securities longer than it would like, forgo other investment opportunities, or incur greater losses on the sale of such securities than under more stable market conditions. Furthermore, instability and illiquidity in the market for lower-rated mortgage-backed and asset-backed securities may affect the overall market for such securities, thereby impacting the liquidity and value of higher-rated securities. This lack of liquidity may affect the Fund’s NAV and total return adversely during the time the Fund holds these securities. GSEs Risk:While mortgage-backed securities and other securities issued by certain GSEs, such as Ginnie Mae, are supported by the full faith and credit of the U.S. government, securities issued by other GSEs are supported only by the right of the GSE (including Freddie Mac and Fannie Mae) to borrow from the U.S. Treasury, the discretionary authority of the U.S. government to purchase the GSEs’ obligations, or only by the credit of the issuing agency, instrumentality, or corporation, and are neither issued nor guaranteed by the U.S. Treasury. In September of 2008, the U.S. Treasury placed the Federal Home Loan Mortgage Corporation (FHLMC) and the Federal National Mortgage Association (FNMA) under conservatorship and appointed the Federal Housing Finance Agency (FHFA) to manage their daily operations. In addition, the U.S. Treasury entered into purchase agreements with FNMA and FHLMC to provide them with capital in exchange for senior preferred stock. Prospectus|77 The following paragraphs apply to the Income, Intermediate-Term Bond, and Short-Term Bond Funds: Credit Risk: The possibility that a borrower cannot make timely interest and principal payments on its securities or that negative perceptions of the issuer’s ability to make such payments will cause the price of that security to decline. The debt securities in the Fund’s portfolio are subject to credit risk. The Fund accepts some credit risk as a recognized means to enhance investors’ return. All securities varying from the highest quality to the very speculative have some degree of credit risk. We attempt to minimize the Fund’s overall credit risk by: nPrimarily investing in securities considered investment grade at the time of purchase. Nevertheless, even investment-grade securities are subject to some credit risk. In addition, the ratings of securities are the rating agencies’ estimates of the credit quality of the securities. The ratings may not take into account every risk related to whether interest or principal will be repaid on a timely basis. nIndependently assessing credit risk and its impact on the Fund’s portfolio when evaluating potential investments for the Fund. nDiversifying the Fund’s portfolio by investing in securities of a large number of unrelated issuers, which reduces the Fund’s exposure to the risks of an investment in the securities of any one issuer or group of issuers. We invest in many securities with slightly different risk characteristics and across different economic sectors and geographic regions. If a random credit event should occur, such as a default, the Fund would suffer a much smaller loss than if the Fund were concentrated in relatively large holdings with highly correlated risks. Securities rated below investment-grade (junk or high-yield bonds) should be regarded as speculative because their issuers are more susceptible to financial setbacks and recession than more creditworthy companies. High-yield bond issuers include small companies lacking the history or capital to merit investment-grade status, former blue chip companies downgraded because of financial problems, and firms with heavy debt loads. If the Fund invests in securities whose issuers develop unexpected credit problems, the Fund’s NAV could decline. Changes in economic conditions or other circumstances are more likely to lead to a weakened capability to make principal and interest payments on these securities than on higher-rated securities. Liquidity Risk: Certain securities held by the Fund may be difficult (or impossible) to sell at the time and at the price the Fund would like 78| USAAFunds due to a variety of factors, including general market conditions, the perceived financial strength of the issuer, or specific restrictions on re-sale of the securities. Consequently, the Fund may have to hold these securities longer than it would like and may forgo other investment opportunities. It is also possible that the Fund could lose money or be prevented from earning capital gains if it cannot sell a security at the time and price that is most beneficial to the Fund. Lack of liquidity may adversely impact valuation of such securities and the Fund’s NAV, especially during times of financial distress. In addition, the Fund may not be able to raise cash when needed or may be forced to sell other investments to raise cash, which could impact the Fund’s performance negatively. Infrequent trading of securities also may lead to an increase in their price volatility. Liquidity is a general investment risk that potentially could impact any security, but funds that invest in privately-placed securities, certain small-company securities, high-yield bonds, mortgage-backed or asset-backed securities, foreign or emerging market securities, derivatives, or other structured investments, which have all experienced periods of illiquidity, generally are subject to greater liquidity risk than funds that do not invest in these types of securities. ADDITIONAL INFORMATION This prospectus doesn’t tell you about every policy or risk of investing in these Funds. For additional information about the Funds’ investment policies and the types of securities in which the Funds’ assets may be invested, you may want to request a copy of the SAI (the back cover tells you how to do this). PORTFOLIO HOLDINGS The Funds’ policies and procedures with respect to the disclosure of the Fund’s portfolio securities are available in the Funds’ SAI, which is available upon request. MANAGEMENT AND ADVISORY SERVICES IMCO serves as the manager of these Funds. We are an affiliate of United Services Automobile Association (USAA), a large, diversified financial services institution. Our mailing address is P.O. Box 659453, San Antonio, Texas 78265-9825. We had approximately $78 billion in total assets under management as of June 30, 2010. Prospectus|79 ADVISORY SERVICES We provide investment management services to the Funds pursuant to an Advisory Agreement. Under this agreement, we are responsible for managing the business and affairs of the Funds, subject to the authority of and supervision by the Funds’ Board of Trustees. A discussion regarding the basis of the Board of Trustees’ approval of the Funds’ Advisory and Subadvisory Agreements is available in each Fund’s annual report to shareholders for the periods ended July 31. In addition to providing investment management services, we also provide administration, shareholder servicing, and distribution services to the Fund. Our affiliate, USAA Shareholder Account Services (SAS), provides transfer agency services to the Fund. Growth & Income Fund Adviser Shares:For our services, the Fund pays us an investment management fee, which is comprised of a base fee and a performance adjustment that will increase or decrease the base fee depending upon the performance of the Fund’s Adviser Shares relative to the performance of the Lipper Multi-Cap Core Funds Index. The base fee, which is accrued daily and paid monthly, is equal to an annualized rate of three-fifths of one percent (0.60%) of the Fund’s average net assets. We have agreed, through December 1, 2011, to waive our annual management fee to the extent that total expenses of the Growth & Income Fund’s Adviser Shares (excluding commission recapture, 80| USAAFunds expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) exceed 1.30% of the Fund’s average annual net assets. This reimbursement arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by us at any time after December 1, 2011. High-Yield Opportunities Fund Adviser Shares:For our services, the Fund pays us an investment management fee, which is comprised of a base fee and a performance adjustment that will increase or decrease the base fee depending upon the performance of the Fund’s Adviser Shares relative to the performance of the Lipper High Current Yield Bond Funds Index. The base fee, which is accrued daily and paid monthly, is equal to an annualized rate of one-half of one percent (0.50%) of the Fund’s average net assets. We have agreed, through December 1, 2011, to waive our annual management fee to the extent that total expenses of the High-Yield Opportunities Fund’s Adviser Shares (excluding commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) exceed 1.20% of the Fund’s average annual net assets. This reimbursement arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by us at any time after December 1, 2011. Income Fund Adviser Shares:For our services, the Fund pays us an investment management fee, which is comprised of a base fee and a performance adjustment that will increase or decrease the base fee depending upon the performance of the Fund’s Adviser Shares relative to the performance of the Lipper A Rated Bond Funds Index. The base fee, which is accrued daily and paid monthly, is equal to an annualized rate of twenty-four one hundredths of one percent (0.24%) of the Fund’s average net assets. We have agreed, through December 1, 2011, to waive our annual management fee to the extent that total expenses of the Income Fund’s Adviser Shares (excluding commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) exceed 0.90% of the Fund’s average annual net assets. This reimbursement arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by us at any time after December 1, 2011. Intermediate-Term Bond Fund Adviser Shares:For our services, the Fund pays us an investment management fee, which is comprised of a base fee and a performance adjustment that will increase or decrease the base fee depending upon the performance of the Fund’s Adviser Shares relative to the performance of the Lipper Intermediate Investment Grade Funds Index. The base fee, which is accrued daily and paid monthly, is equal to an annualized rate of one-half of one percent (0.50%) of the first $50 million of average net assets, two-fifths of one percent (0.40%) of that portion of average net assets over $50 million but not over $100 million, and three-tenths of one percent (0.30%) of that portion of average net assets in excess of $100 million. We have agreed, through December 1, 2011, to waive our annual management fee to the extent that total expenses of the Intermediate-Term Bond Fund’s Adviser Shares (excluding commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) exceed 0.95% of the Fund’s average annual net assets. This reimbursement arrangement may not be changed or terminated during this time period without approval of the Fund’s Board Prospectus|81 of Trustees and may be changed or terminated by us at any time after December 1, 2011. Science & Technology Fund Adviser Shares:For our services, the Fund pays us an investment management fee, which is comprised of a base fee and a performance adjustment that will increase or decrease the base fee depending upon the performance of the Fund’s Adviser Shares relative to the performance of the Lipper Science & Technology Funds Index. The base fee, which is accrued daily and paid monthly, is equal to an annualized rate of three-fourths of one percent (0.75%) of the Fund’s average net assets. We have agreed, through December 1, 2011, to waive our annual management fee to the extent that total expenses of the Science & Technology Fund’s Adviser Shares (excluding commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) exceed 1.65% of the Fund’s average annual net assets. This reimbursement arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by us at any time after December 1, 2011. Short-Term Bond Fund Adviser Shares:For our services, the Fund pays us an investment management fee, which is comprised of a base fee and a performance adjustment that will increase or decrease the base fee depending upon the performance of the Fund’s Adviser Shares relative to the performance of the Lipper Short Investment Grade Bond Funds Index. The base fee, which is accrued daily and paid monthly, is equal to an annualized rate of twenty-four one hundredths of one percent (0.24%) of the Fund’s average net assets. We have agreed, through December 1, 2011, to waive our annual management fee to the extent that total expenses of the Short-Term Bond Fund’s Adviser Shares (excluding commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) exceed 0.90% of the Fund’s average annual net assets. This reimbursement arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by us at any time after December 1, 2011. Value Fund Adviser Shares:For our services, the Fund pays us an investment management fee, which is comprised of a base fee and a performance adjustment that will increase or decrease the base fee depending upon the performance of the Fund’s Adviser Shares relative 82| USAAFunds to the performance of the Lipper Multi-Cap Value Funds Index. The base fee, which is accrued daily and paid monthly, is equal to an annualized rate of three-fourths of one percent (0.75%) of the Fund’s average net assets. We have agreed, through December 1, 2011, to waive our annual management fee to the extent that total expenses of the Value Fund’s Adviser Shares (excluding commission recapture, expense offset arrangements, acquired fund fees and expenses, and extraordinary expenses) exceed 1.65% of the Fund’s average annual net assets. This reimbursement arrangement may not be changed or terminated during this time period without approval of the Fund’s Board of Trustees and may be changed or terminated by us at any time after December 1, 2011. PERFORMANCE ADJUSTMENT Each Fund’s performance adjustment is calculated monthly by comparing the performance of the Funds’ Adviser Shares to that of the appropriate Lipper index over the performance period. The performance period for the Funds’ Adviser Shares consists of the current month plus the previous 35 months. For purposes of calculating the performance adjustment, the performance of a Fund’s Adviser Shares will include the performance of the original class of shares of the Fund for periods prior to August 1, 2010. The annual performance adjustment rate is multiplied by the average net assets of each Fund’s Adviser Shares over the entire performance period, which is then multiplied by a fraction, the numerator of which is the number of days in the month and the denominator of which is 365 (366 in leap years). The resulting amount is then added to (in the case of overperformance) or subtracted from (in the case of underperformance) the base fee as referenced in the following chart: Growth & Income, Science & Technology, and Value OVER/UNDER PERFORMANCE RELATIVE TO INDEX (IN BASIS POINTS) 1 ANNUAL ADJUSTMENT RATE (IN BASIS POINTS AS A PERCENTAGE OF THE FUND’S AVERAGE NET ASSETS) 1 +/– 100 to 400 +/– 4 +/– 401 to 700 +/– 5 +/– 701 and greater +/– 6 Prospectus|83 High-Yield Opportunities, Income, Intermediate-Term Bond, and Short-Term Bond OVER/UNDER PERFORMANCE RELATIVE TO INDEX (IN BASIS POINTS) 1 ANNUAL ADJUSTMENT RATE (IN BASIS POINTS AS A PERCENTAGE OF THE FUND’S AVERAGE NET ASSETS) 1 +/– 20 to 50 +/– 4 +/– 51 to 100 +/– 5 +/– 101 and greater +/– 6 1Based on the difference between average annual performance of the Fund’s Adviser Shares and its relevant index, rounded to the nearest basis point (0.01%). Average net assets are calculated over a rolling 36-month period. Under the performance fee arrangement, each Fund will pay a positive performance fee adjustment for a performance period whenever the Fund’s Advisre Shares outperforms the Fund’s relevant Lipper index over that period, even if the Fund had overall negative returns during the performance period. SUBADVISORY SERVICES Each Fund uses or has the ability to use a “manager-of-managers” structure. We are authorized to select (with approval of the Funds’ Board of Trustees and without shareholder approval) one or more subadvisers to manage the actual day-to-day investment of each Fund’s assets. We monitor each subadviser’s performance through quantitative and qualitative analysis and periodically report to the Funds’ Board of Trustees as to whether each subadviser’s agreement should be renewed, terminated, or modified. We also are responsible for allocating assets to the subadvisers. The allocation for each subadviser can range from 0% to 100% of each Fund’s assets, and we can change the allocations without shareholder approval. n BHMS We have entered into an Investment Subadvisory Agreement with BHMS, under which BHMS provides day-to-day discretionary management of the Growth & Income and Value Funds’ assets in accordance with the Fund’s investment objective, policies, and restrictions, subject to the general supervision of the Fund’s Board of Trustees and IMCO. BHMS is compensated directly by IMCO and not by the Funds. BHMS, located at 2200 Ross Avenue, 31st Floor, Dallas, Texas 75201-2761, has been in the investment management business since 1979. As of June 30, 2010, the firm managed more than $51.8 billion in equity 84| USAAFunds and fixed-income assets for institutional investors such as pension funds, endowments and foundations, as well as subadvisory mutual fund relationships. All investment and operational functions are performed at its sole location in Dallas, Texas. n Loomis Sayles We have entered into an Investment Subadvisory Agreement with Loomis Sayles under which Loomis Sayles provides day-to-day discretionary management of the portion of the Growth & Income Fund’s assets attributed to them in accordance with the Fund’s investment objectives, policies, and restrictions, subject to the general supervision of the Fund’s Board of Trustees and IMCO. Loomis Sayles is compensated directly by IMCO and not by the Fund. Loomis Sayles, a Delaware limited partnership, is an indirect, wholly owned subsidiary of Natixis Global Asset Management, L.P., which in turn is owned by Natixis Global Asset Management Group. Loomis Sayles is headquartered at One Financial Center, Boston, Massachusetts 02111. Loomis Sayles has served the needs of institutional, high-net-worth, and mutual fund clients for more than 80 years and as of June 30, 2010, managed more than $140.9 billion in client assets. n UBS We have entered into an Investment Subadvisory Agreement with UBS under which UBS provides day-to-day discretionary management of the portion of the Growth & Income Fund’s assets attributed to them in accordance with the Fund’s investment objectives, policies, and restrictions, subject to the general supervision of the Fund’s Board of Trustees and IMCO. UBS is compensated directly by IMCO and not by the Fund. UBS, One North Wacker Drive, Chicago, Illinois, 60606, is an indirect wholly owned asset management subsidiary of UBS AG and a member of the UBS Global Asset Management Division. UBS AG, with headquarters in Zurich, Switzerland, is an internationally diversified organization with operations in many areas of the financial services industry. Invested assets of the UBS Global Asset Management Division totaled $528 billion as of June 30, 2010. Assets under management for UBS Global Asset Management (Americas) Inc. totaled $142 billion as of June 30, 2010. n Wellington Management We have entered into an Investment Subadvisory Agreement with Wellington Management under which Wellington Management provides Prospectus|85 day-to-day discretionary management of the portion of the Growth & Income Fund’s assets attributed to them and the Science & Technology Fund in accordance with the Funds’ investment objectives, policies, and restrictions, subject to the general supervision of the Fund’s Board of Trustees and IMCO. Wellington Management is compensated directly by IMCO and not by the Funds. Wellington Management is a Massachusetts limited liability partnership with principal offices at 75 State Street, Boston, Massachusetts 02109. Wellington Management is a professional investment counseling firm, which provides investment services to investment companies, employee benefit plans, endowments, foundations and other institutions. Wellington Management and its predecessor organizations have provided investment advisory services for over 70 years. As of June 30, 2010, Wellington Management had investment management authority with respect to approximately $544 billion in assets. The firm-wide asset totals do not include agency mortgage-backed security pass-through accounts managed for the Federal Reserve. CHANGE OF SUBADVISERS We have received an exemptive order from the Securities and Exchange Commission (SEC) that permits us, subject to certain conditions, including prior approval of the Fund’s Board of Trustees, to appoint and replace subadvisers, enter into subadvisory agreements, and amend subadvisory agreements on behalf of the Fund without shareholder approval. As a result, we can change the fee rate payable to a subadviser or appoint a new subadviser at a fee rate different than that paid to the current subadviser, which in turn may result in a different fee retained by IMCO. We will notify shareholders within 90 days after hiring any new subadviser for the Fund. PORTFOLIO MANAGERS GROWTH & INCOME FUND ADVISER SHARES n BHMS BHMS’ diversified large cap strategy is managed in a team approach by its equity portfolio managers. The lead portfolio manager is Mark Giambrone. Mark Giambrone, CPA, joined BHMS in December 1998 and became a principal in 2000. He has over 17 years of investment management 86| USAAFunds experience and has managed the Fund since March 2006. Education: B.S. in accounting, Indiana University; M.B.A., University of Chicago. Timothy J. Culler, CFA, joined BHMS as a principal in April 1999. He has over 25 years of investment management experience and has managed the Fund since March 2006. Education: B.A. and M.A., Miami University in Ohio. Mr. Culler holds the CFA designation. James P. Barrow, one of the founders of the firm in 1979, has managed investment portfolios since 1963 and has managed the Fund since March 2006. Education: B.S., University of South Carolina. Ray Nixon, Jr., joined BHMS as a principal in June 1994. He has over 32 years of investment management experience and has managed the Fund since March 2006. Mr. Nixon is a member of the Board of the Presbyterian Healthcare Foundation, the Board of the Salvation Army, and the Strategic Advisory Board of the CFA Society of Dallas/Fort Worth. Education: B.A. and M.B.A., University of Texas. Robert J. Chambers, CFA, joined BHMS as a principal in August 1994. He has over 37 years of investment management experience and has managed the Fund since March 2006. Education: B.S. in finance, Drexel University. Mr. Chambers holds the CFA designation. n Loomis Sayles Aziz V. Hamzaogullari began managing the Fund in June 2010, when he joined Loomis Sayles as a vice president and lead portfolio manager of the Loomis Sayles’ domestic large-cap growth strategies. Prior to joining Loomis Sayles, Mr. Hamzaogullari was managing director and senior portfolio manager at Evergreen Investment Management Company, LLC from June 2006 to May 2010. He was head of Evergreen’s Berkeley Street Growth Equity team and was the founder of the research and investment process. He joined Evergreen in 2001, was promoted to director of research in 2003 and portfolio manager in 2006. Education: B.S. in management, Bilkent University, Turkey; and M.B.A., George Washington University. He holds the designation of Chartered Financial Analyst and has over 17 years of investment management experience. n UBS Thomas Cole, John Leonard, and Thomas Digenan are the members of the North American Equities investment management team primarily responsible for the day-to-day management of the Fund. Mr. Cole, as the head of the investment management team, leads the portfolio construction process and reviews the overall composition of the Fund’s Prospectus|87 portfolio to ensure compliance with its stated investment objectives and strategies. Mr. Leonard and Mr. Digenan work closely with Mr. Cole on portfolio construction and ensuring that the Fund’s investment objectives are met. Information about Messrs. Cole, Leonard, and Digenan is provided below. Thomas M. Cole is Head of North American Equities, Research Director for North American Equities, and a managing director at UBS Global Asset Management. Mr. Cole has been an investment professional with UBS Global Asset Management since 1985 and a portfolio manager of the Fund since July 2007. John C. Leonard is Global Head of Equities and a member of the UBS Group Managing Board. Mr. Leonard has been an investment professional with UBS Global Asset Management since 1991 and a portfolio manager of the Fund since July 2007. Thomas J. Digenan has been a North American Equity Strategist at UBS Global Asset Management since 2001 and is a managing director of UBS Global Asset Management. Mr. Digenan was President of The UBS Funds from 1993 to 2001. Mr. Digenan has been a portfolio manager of the Fund since July 2007. n Wellington Management Wellington Management uses a team of investment professionals led by Matthew E. Megargel. Matthew E. Megargel, CFA, senior vice president and equity portfolio manager of Wellington Management, has served as the portfolio manager of the Fund since June 2002. Mr. Megargel joined Wellington Management as an investment professional in 1983. Francis J. Boggan, CFA, senior vice president and equity portfolio manager of Wellington Management, joined the firm as an investment professional in 2001. Mr. Boggan has been involved in portfolio management and securities analysis for the Fund since June 2002. Jeffrey L. Kripke, vice president and equity portfolio manager of Wellington Management, joined the firm as an investment professional in 2001. Mr. Kripke has been involved in portfolio management and securities analysis for the Fund since June 2002. 88| USAAFunds HIGH-YIELD OPPORTUNITIES FUND ADVISER SHARES n IMCO R. Matthew Freund, CFA, senior vice president of investment portfolio management, has managed the Fund since its inception in August 1999. Mr. Freund has 20 years of investment management experience and has worked for us for 15 years. Education: B.A., Franklin & Marshall College; M.B.A., Indiana University. He holds the Chartered Financial Analyst (CFA) designation and is a member of the CFA Institute and the CFA Society of San Antonio. Julianne Bass, CFA, assistant vice president and portfolio manager, has co-managed the Fund since January 2007. She has 21 years of investment management experience and has worked for us for nine years. Education: B.B.A., University of Texas at Austin; M.B.A., University of Houston. She holds the CFA designation and is a member of the CFA Institute and the CFA Society of San Antonio. INCOME FUND ADVISER SHARES n IMCO Margaret Weinblatt, Ph.D., CFA, vice president of Mutual Fund Portfolios, has managed the Fund since February 2000. She has 30 years of investment management experience and has worked for us for 10 years. Education: B.A., Radcliffe College, M.A. and Ph.D., University of Pennsylvania. Ms. Weinblatt holds the Chartered Financial Analyst (CFA) designation and is a member of the CFA Institute, the CFA Society of San Antonio, and the New York Society of Securities Analysts. INTERMEDIATE-TERM BOND FUND ADVISER SHARES n IMCO R. Matthew Freund, CFA, senior vice president of investment portfolio management, has managed the Fund since May 2002. Mr. Freund has 20 years of investment management experience and has worked for us for 15 years. Education: B.A., Franklin & Marshall College; M.B.A., Indiana University. He holds the Chartered Financial Analyst (CFA) designation and is a member of the CFA Institute and the CFA Society of San Antonio. Julianne Bass, CFA, assistant vice president and portfolio manager, has co-managed the Fund since January 2007. She has 21 years of investment management experience and has worked for us for nine years. Education: B.B.A., University of Texas at Austin; M.B.A., University of Prospectus|89 Houston. She holds the CFA designation and is a member of the CFA Institute and the CFA Society of San Antonio. SCIENCE & TECHNOLOGY FUND ADVISER SHARES n Wellington Management Ann C. Gallo, senior vice president and global industry analyst of Wellington Management, joined the firm as an investment professional in 1998. Ms. Gallo has been involved in portfolio management and securities analysis for the science portion of the Fund since July 2008. John F. Averill, CFA, senior vice president and global industry analyst of Wellington Management, joined the firm as an investment professional in 1994. Mr. Averill has been involved in portfolio management and securities analysis for the technology portion of the Fund since June 2002. Nicolas B. Boullet, vice president and global industry analyst of Wellington Management, joined the firm as an investment professional in 2005. Prior to joining Wellington Management, he held various positions at Ingenio, a technology start-up firm in San Francisco (2000-2003). Mr. Boullet has been involved in portfolio management and securities analysis for the technology portion of the Fund since February 2008. Bruce L. Glazer, senior vice president and global industry analyst of Wellington Management, joined the firm as an investment professional in 1997. Mr. Glazer has been involved in portfolio management and securities analysis for the technology portion of the Fund since June 2002. Anita M. Killian, CFA, senior vice president and global industry analyst of Wellington Management, joined the firm as an investment professional in 2000. Ms. Killian has been involved in portfolio management and securities analysis for the technology portion of the Fund since June 2002. Michael T. Masdea, vice president and global industry analyst of Wellington Management, joined the firm as an investment professional in 2008. Mr. Masdea has been involved in portfolio management and securities analysis for the technology portion of the Fund since July 2010. Prior to joining Wellington Management, Mr. Masdea was an investment professional with Credit Suisse (1999 – 2008). 90| USAAFunds SHORT-TERM BOND FUND ADVISER SHARES n IMCO R. Matthew Freund, CFA, senior vice president of investment portfolio management, has managed the Fund since May 2002. Mr. Freund has 20 years of investment management experience and has worked for us for 15 years. Education: B.A., Franklin & Marshall College; M.B.A., Indiana University. He holds the Chartered Financial Analyst (CFA) designation and is a member of the CFA Institute and the CFA Society of San Antonio. Julianne Bass, CFA, assistant vice president and portfolio manager, has co-managed the Fund since January 2007. She has 21 years of investment management experience and has worked for us for nine years. Education: B.B.A., University of Texas at Austin; M.B.A., University of Houston. She holds the CFA designation and is a member of the CFA Institute and the CFA Society of San Antonio. VALUE FUND ADVISER SHARES n BHMS BHMS’ all-cap strategy is managed in a team approach by its equity portfolio managers. James P. Barrow, one of the founders of the firm in 1979, has managed investment portfolios since 1963 and has managed the Fund since July 2004. Education: B.S., University of South Carolina. Ray Nixon, Jr., joined BHMS as a principal in June 1994. He has over 32 years of investment management experience and has managed the Fund since July 2004. Mr. Nixon is a member of the Board of the Presbyterian Healthcare Foundation, the Board of the Salvation Army, and the Strategic Advisory Board of the CFA Society of Dallas/Fort Worth. Education: B.A. and M.B.A., University of Texas. Robert J. Chambers, CFA, joined BHMS as a principal in August 1994. He has over 37 years of investment management experience and has managed the Fund since July 2004. Education: B.S. in Finance, Drexel University. Mr. Chambers holds the Chartered Financial Analyst (CFA) designation. Timothy J. Culler, CFA, joined BHMS as a principal in April 1999. He has over 25 years of investment management experience and has managed the Fund since July 2004. Education: B.A. and M.A., Miami University in Ohio. Mr. Culler holds the CFA designation. Prospectus|91 Mark Giambrone, CPA, joined BHMS in December 1998 and became a principal in 2000. He has over 17 years of investment management experience and has managed the Fund since July 2004. Education: B.S. in accounting, Indiana University; M.B.A., University of Chicago. James S. McClure, CFA, joined BHMS as a principal in July 1995. He has over 36 years of investment management experience and has managed the Fund since July 2004. Education: B.A. and M.B.A., University of Texas. Mr. McClure holds the CFA designation. John P. Harloe, CFA, joined BHMS as a principal in July 1995. He has over 33 years of investment management experience and has managed the Fund since July 2004. Education: B.A. and M.B.A., University of South Carolina. Mr. Harloe holds the CFA designation. ADDITIONAL INFORMATION ON PORTFOLIO MANAGEMENT The SAI provides additional information about the portfolio managers’ compensation, other accounts managed, and ownership of Fund securities. PURCHASES, REDEMPTIONS, AND EXCHANGES OPENING AN ACCOUNT The Adviser Shares are separate share classes of their respective USAA Fund and are not a separate mutual fund. The Funds’ Adviser Shares are intended for persons purchasing shares through financial intermediaries, including banks, broker-dealers, insurance companies, investment advisers, plan sponsors, and financial professionals that provide various administrative and distribution services. Your ability to purchase, exchange, redeem, and transfer shares will be affected by the policies of the financial intermediary through which you do business. Some policy differences may include: minimum investment requirements, exchange policies, fund choices, cutoff time for investments, and trading restrictions. In addition, your financial intermediary may charge a transaction or other fee for the purchase or sale of Adviser Shares. Those charges are retained by the financial intermediary and are not shared with us. Please contact your financial intermediary or plan sponsor for a complete description of its policies. Copies of the Funds’ annual report, 92| USAAFunds semiannual report, and SAI are available from your financial intermediary or plan sponsor. TAXPAYER IDENTIFICATION NUMBER Each shareholder named on the account must provide a Social Security number or other taxpayer identification number to avoid possible tax withholding required by the Internal Revenue Code. See Taxeson page 103 for additional tax information. EFFECTIVE DATE When you make a purchase, your purchase price will be the NAV per share of the Fund’s Adviser Shares next determined after we or the financial intermediary receive your request in proper form (e.g., complete, signed application and payment). The NAV of each Fund’s Adviser Shares is determined as of the close of the regular trading session (generally 4 p.m. Eastern time) of the New York Stock Exchange (NYSE) each day it is open for trading. If we or the financial intermediary receive your purchase request and payment prior to that time, your purchase price will be the NAV per share of the Fund’s Advisre Shares determined for that day. If we or the financial intermediary receive your purchase request or payment after that time, the purchase will be effective on the next business day. A Fund or a Fund’s distributor or transfer agent may enter into agreements with financial intermediaries, which hold Fund shares in omnibus accounts for their customers, under which the financial intermediaries are authorized to receive orders for Fund shares on the Fund’s behalf. Under these arrangements, the Fund will be deemed to have received an order when an authorized financial intermediary receives the order. Accordingly, customer orders will be priced at the NAV of the Fund’s Adviser Shares next computed after they are received by an authorized financial intermediary even though the orders may be transmitted to the Fund by the financial intermediary after the time the Fund calculates NAV of the Fund’s Adviser Shares. MINIMUM INITIAL INVESTMENT The minimum initial investment amount to open an account is $3,000. Financial intermediaries may require their clients to meet different investment minimums. ADDITIONAL PURCHASES There is no subsequent purchase minimum for financial intermediaries or employer-sponsored retirement plans, but financial intermediaries, Prospectus|93 including but not limited to banks, broker-dealers, insurance companies, investment advisers, plan sponsors, and financial professionals that provide various administrative and distribution services, may require their clients to meet different subsequent purchase requirements. Contact your financial intermediary for trade deadlines and the applicable procedures for purchasing, selling, or exchanging your shares as well as initial and subsequent investment minimums. REDEEMING AN ACCOUNT Check with your financial intermediary for its policies on redemptions.Redemptions are effective on the day instructions are received in proper form. However, if instructions are received after the close of the NYSE (generally 4 p.m. Eastern time), your redemption will be effective on the next business day. Shares purchased through a financial intermediary should be redeemed through the financial intermediary. Normally, a Fund transmits proceeds to intermediaries for redemption orders received in proper form on the next business day after receipt. Under certain circumstances and when deemed to be in a Fund’s best interests, proceeds may not be sent to intermediaries for up to seven days after receipt of the redemption order. For federal income tax purposes, a redemption of shares of a Fund is a taxable event; as such, you may realize a capital gain or loss. Such capital gains or losses are based on the difference between your cost basis in the redeemed shares (which is generally the amount you paid when you originally purchased those shares) and the proceeds you receive upon their redemption. The Funds may elect to suspend the redemption of shares or postpone the date of payment in limited circumstances (e.g., if the NYSE is closed or when permitted by order of the SEC). OTHER IMPORTANT INFORMATION ABOUT PURCHASES AND REDEMPTIONS ACCOUNT BALANCE SAS may assess annually a small balance account fee of $12 to each shareholder account with a balance of less than $2,000 at the time of assessment. Accounts exempt from the fee include: (1) any account regularly purchasing additional shares each month through an auto- 94| USAAFunds matic investment plan; (2) any Uniform Gifts/Transfers to Minors Act (UGMA/UTMA) account; (3) any account whose registered owner has an aggregate balance of $50,000 or more invested in USAA mutual funds; and (4) all IRA accounts (for the first year the account is open). REDEMPTION FEES The High-Yield Opportunities Fund may charge a 1% fee on Adviser Shares redeemed before they have been held for more than 180 days. The fee applies if you redeem Adviser Shares by selling or by exchanging to another fund. Shares you have held the longest wil be redeemed first. Unlike sales charges or a load paid to a broker or a fund management company, the redemption fee is paid directly to the Fund to offset the costs of buying and selling securities. The redemption fee is designed to ensure that short-term investors pay their share of the Funds’ tranaction costs and that long-term investors do not subsidize the activities of short-term traders. EXCESSIVE SHORT-TERM TRADING The USAA Funds generally are not intended as short-term investment vehicles (except for the USAA Short-Term Bond Fund and the USAA Tax Exempt Short-Term Fund). Some investors try to profit by using excessive short-term trading practices involving mutual fund shares, frequently referred to as “market timing.” Excessive short-term trading activity can disrupt the efficient management of a fund and raise its transaction costs by forcing portfolio managers to first buy and then sell portfolio securities in response to a large investment by short-term traders. While there is no assurance that the USAA Funds can deter all excessive and short-term trading, the Board of Trustees of the USAA Funds has adopted the following policies (except for the USAA Short-Term Bond Fund and the USAA Tax Exempt Short-Term Fund). These policies are designed to deter disruptive, excessive short-term trading without needlessly penalizing bona fide investors. To deter such trading activities, the USAA Funds’ policies and procedures include: nEach fund reserves the right to reject any purchase order, including an exchange, that it regards as disruptive to the efficient management of the particular fund. Prospectus|95 nEach fund may use a fair value pricing service or other model to assist in establishing the current value of foreign securities held by any of the USAA Funds. Fair value pricing is used to adjust for stale pricing that may occur between the close of certain foreign exchanges or markets and the time the USAA Funds calculate their NAV. Using fair value pricing is intended to deter those trying to take advantage of time-zone differences in the valuation of foreign securities and to prevent dilution to long-term investors. Fair value pricing of a foreign security can result in the USAA Funds’ using a price that is higher or lower than the closing price of a foreign security for purposes of calculating a fund’s NAV. THE FUNDS’ RIGHT TO REJECT PURCHASE AND EXCHANGE ORDERS AND LIMIT TRADING IN ACCOUNTS The USAA Funds’ main safeguard against excessive short-term trading is their right to reject purchase or exchange orders if in the best interest of the affected Fund. In exercising this discretion to reject purchase and exchange orders, the Funds deem that certain excessive short-term trading activities are not in the best interest of the Fund because such activities can hamper the efficient management of the Fund. Generally, persons who engage in an “in and out” (or “out and in”) transaction within a 30-day period will violate the USAA Funds’ policy if they engage in another “in and out” (or “out and in”) transaction in the same Fund within 90 days. The Funds also reserve the right to restrict future purchases if an investor is classified as engaged in other patterns of excessive short-term trading, including after one large disruptive purchase and redemption or exchange. Finally, the Funds reserve the right to reject any other purchase or exchange order in other situations that do not involve excessive short-term trading activities if in the best interest of a fund. The following transactions are exempt from the excessive short-term trading activity policies described above: nTransactions in the USAA Short-Term Bond Fund and USAA Tax Exempt Short-Term Fund; nPurchases and sales pursuant to automatic investment or withdrawal plans; nPurchases and sales made through USAA Strategic Fund Adviser®, USAA Private Investment Management®, USAA College Savings Plan®, USAA Federal Savings Bank Trust Department, USAA Global Opportunities Portfolio, or other designated USAA managed investment accounts; 96| USAAFunds nPurchases and sales by the USAA Institutional shares for use in the USAA Target Retirement Funds; and nOther transactions that are not motivated by short-term trading considerations if they are approved by transfer agent management personnel and are not disruptive to the Fund. If a person is classified as engaged in excessive short-term trading, the remedy will depend upon the trading activities of the investor in the account and related accounts and its disruptive effect, and can include warnings to cease such activity and/or restrictions or termination of trading privileges in a particular Fund or all Funds in the USAA Funds. The USAA Funds rely on the transfer agent to review trading activity for excessive short-term trading. There can be no assurance, however, that its monitoring activities will successfully detect or prevent all excessive short-term trading. The USAA Funds seek to apply these policies and procedures uniformly to all investors; however, some investors purchase USAA Fund shares through financial intermediaries that establish omnibus accounts to invest in the USAA Funds for their clients and submit net orders to purchase or redeem shares after combining their client orders. The USAA Funds subject to the short-term trading policies generally treat each omnibus account as an individual investor and will apply the short-term trading policies to the net purchases and sales submitted by the omnibus account, unless the Funds or their transfer agent have entered into an agreement requiring the omnibus account to submit the underlying trading information for their clients upon our request and/or monitor for excessive trading. For those omnibus accounts for which we have entered into agreements to monitor excessive trading or provide underlying trade information, the financial intermediary or USAA Funds will review net activity in these omnibus accounts for activity that indicates potential excessive short-term trading activity. If we detect suspicious trading activity at the omnibus account level, we will request underlying trading information and review the underlying trading activity to identify individual accounts engaged in excessive short-term trading activity. We will instruct the omnibus account to restrict, limit, or terminate trading privileges in a particular Fund for individual accounts identified as engaging in excessive short-term trading through these omnibus accounts. We also may rely on the financial intermediary to review for and identify underlying trading activity for individual accounts engaged in excessive short-term trading activity, and to restrict, limit, or terminate Prospectus|97 trading privileges if the financial intermediary’s policies are determined by us to be at least as stringent as the USAA Funds’ policy. Because of the increased costs to review underlying trading information, the USAA Funds will not enter into agreements with every financial intermediary. The USAA Funds or their transfer agent could decide to enter into such contracts with financial intermediaries for all Funds or particular Funds, and can terminate such agreements at any time. OTHER FUND RIGHTS Each Fund reserves the right to: nReject or restrict purchase or exchange orders when in the best interest of the Fund; nLimit or discontinue the offering of shares of the Fund without notice to the shareholders; nCalculate the NAV per share and accept purchase, exchange, and redemption orders on a business day that the NYSE is closed; nRequire a signature guarantee for transactions or changes in account information in those instances where the appropriateness of a signature authorization is in question (the SAI contains information on acceptable guarantors); nRedeem an account with less than $250, with certain limitations; and nRestrict or liquidate an account when necessary or appropriate to comply with federal law. MULTIPLE CLASS INFORMATION Each Fund listed in this prospectus is composed of multiple classes of shares. Each class has a common investment objective and investment portfolio. Only one class of shares is offered through this prospectus. The term “shares” as it relates to the Funds listed in this prospectus means the Adviser Shares offered through this prospectus. The classes have different fees, expenses and/or minimum investment requirements. The difference in the fee structures between the classes is the result of their separate arrangements for shareholder and distribution services. It is not the result of any difference in advisory or custodial fee rate schedules or other expenses related to the management of the Funds’ assets, which do not vary by class. 98| USAAFunds Except as described below, the share classes have identical voting, dividend, liquidation and other rights, preferences, terms and conditions. The primary differences between the classes are (a) each class may be subject to different expenses specific to that class; (b) each class has a different identifying designation or name; (c) each class has exclusive voting rights with respect to matters solely affecting that class; and (d) each class may have different purcahse, exchange, and redemption privileges. SERVICE, DISTRIBUTION, AND ADMINISTRATIVE FEES Investment Company Act Rule 12b-1 permits mutual funds that adopt a written plan to pay certain expenses associated with the distribution of their shares out of fund assets. The Adviser Shares offered by this prospectus are subject to a 12b-1 plan. Under the plan, the Adviser Shares of each Fund pay annual fees of 0.25% of the Fund’s average daily net assets attributable to the Adviser Shares to the distributor for distribution and individual shareholder services, including past distribution services. The distributor pays all or a portion of such fees to financial intermediaries that make the Adviser Shares available for investment by their customers. Because these fees may be used to pay for services that are not related to prospective sales of the Funds, the Adviser Shares may continue to make payments under the plan even if a Fund terminates the sale of Adviser Shares to investors. Because these fees are paid out of each Fund’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. For additional information about the plan and its terms, see Multiple Class Structure in the SAI. Each Fund offers another share class through a separate prospectus that offers lower fees. ADDITIONAL PAYMENTS TO FINANCIAL INTERMEDIARIES Certain financial intermediaries perform recordkeeping and administrative services for their clients with respect to their investments in the Funds that would otherwise be performed by the Funds’ transfer agent. In some circumstances, we will pay such service providers a fee for performing those services. Also, we and the Funds’ distributor may make payments to financial intermediaries for various additional services, other expenses and/or the intermediaries’ distribution of a Fund. Such payments may be made for one or more of the following: (1) distribution, which may include expenses incurred by financial intermediaries for their sales activities with respect to a Fund, such as preparing, printing, and distributing sales literature and advertising materials and compensating registered representatives or other employees of such Prospectus|99 financial intermediaries for their sales activities, as well as the opportunity for a Fund to be made available by such financial intermediaries; (2) shareholder services, such as providing individual and custom investment advisory services to clients of the financial intermediaries; and (3) marketing and promotional services, including business planning assistance, educating personnel about a Fund, and sponsorship of sales meetings, which may include covering costs of providing speakers. The distributor may sponsor seminars and conferences designed to educate financial intermediaries about a Fund and may cover the expenses associated with attendance at such meetings, including travel costs. These payments and activities are intended to educate financial intermediaries about a Fund and help defray the costs associated with offering a Fund. These payments may create a conflict of interest by influencing the financial intermediary to recommend a Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. The amount of any payments described by this paragraph is determined by us or the distributor, and all such amounts are paid out of the available assets of the advisor and distributor and do not affect the total expense ratio of a Fund. SHAREHOLDER INFORMATION SHARE PRICE CALCULATION The price at which Fund shares are purchased and redeemed is equal to the NAV per share determined on the effective date of the purchase or redemption. The NAV per share is calculated by adding the value of a Fund’s assets (i.e., the value of its investment in the Fund and other assets), deducting liabilities, and dividing by the number of shares outstanding. You may buy and sell Fund shares at the NAV per share without a sales charge. Each Fund’s NAV per share is calculated as of the close of the NYSE (generally 4 p.m. Eastern time) each day that the NYSE is open for regular trading. The NYSE is closed on most national holidays and Good Friday. VALUATION OF SECURITIES Equity securities, including exchange-traded funds (ETFs), except as otherwise noted, traded primarily on domestic securities exchanges or the over-the-counter markets are valued at the last sales price or official closing price on the exchange or primary market on which they trade. Equity securities traded primarily on foreign securities exchanges or markets are valued at the last quoted sales price, or the most recently determined official closing price calculated according to local 100| USAAFunds market convention, available at the time the Fund is valued. If no last sale or official closing price is reported or available, the average of the bid and asked prices is generally used. Equity securities trading in various foreign markets may take place on days when the NYSE is closed. Further, when the NYSE is open, the foreign markets may be closed. Therefore, the calculation of a Fund’s NAV may not take place at the same time the prices of certain foreign securities held by the Fund are determined. In most cases, events affecting the values of foreign securities that occur between the time of their last quoted sales or official closing prices are determined and the close of normal trading on the NYSE on a day the Fund’s NAV is calculated will not be reflected in the value of the Fund’s foreign securities. However, we and the subadviser, if applicable, will monitor for events that would materially affect the value of the Fund’s foreign securities. The subadviser has agreed to notify us of events it identifies that may materially affect the value of the Fund’s foreign securities. If we determine that a particular event would materially affect the value of the Fund’s foreign securities, then we, under valuation procedures approved by the Funds’ Board of Trustees, will consider such available information that we deem relevant to determine a fair value for the affected foreign securities. In addition, a Fund may use information from an external vendor or other sources to adjust the foreign market closing prices of foreign equity securities to reflect what the Fund believes to be the fair value of the securities as of the close of the NYSE. Fair valuation of affected foreign equity securities may occur frequently based on an assessment that events which occur on a fairly regular basis (such as U.S. market movements) are significant. Debt securities with maturities greater than 60 days are valued each business day by a pricing service (the Service) approved by the Board of Trustees. The Service uses an evaluated mean between quoted bid and asked prices or the last sales price to price securities when, in the Service’s judgment, these prices are readily available and are representative of the securities’ market values. For many securities, such prices are not readily available. The Service generally prices those securities based on methods that include consideration of yields or prices of securities of comparable quality, coupon, maturity, and type; indications as to values from dealers in securities; and general market conditions. Debt securities purchased with original or remaining maturities of 60 days or less may be valued at amortized cost, which approximates market value. Repurchase agreements are valued at cost. Prospectus|101 Investments in open-end investment companies, other than ETFs, are valued at their net asset value at the end of each business day. Futures contracts are valued at the last quoted sales price. Futures contracts are valued based upon the last quoted sales price at the close of market on the principal exchange on which they are traded. Option contracts are valued by a pricing service at the National Best Bid/Offer (NBBO) composite price, which is derived from the best available bid and ask prices in all participating options exchanges determined to most closely reflect market value of the options at the time of computation of the Fund’s NAV. Securities for which market quotations are not readily available or are considered unreliable, or whose values have been materially affected by events occurring after the close of their primary markets but before the pricing of the Fund, are valued in good faith by us in consultation with the Fund’s subadviser, if applicable, at fair value using valuation procedures approved by the Funds’ Board of Trustees. The effect of fair value pricing is that securities may not be priced on the basis of quotations from the primary market in which they are traded, and the actual price realized from the sale of a security may differ materially from the fair value price. Valuing these securities at fair value is intended to cause the Fund’s NAV to be more reliable than it otherwise would be. Fair value methods used by a Fund include, but are not limited to, obtaining market quotations from secondary pricing services, broker-dealers, or widely used quotations systems. General factors considered in determining the fair value of securities include fundamental analytical data, the nature and duration of any restrictions on disposition of the securities, and an evaluation of the forces that influenced the market in which the securities are purchased and sold. For additional information on how securities are valued, see Valuation of Securities in the Funds’ SAI. DIVIDENDS AND OTHER DISTRIBUTIONS Each Fund pays net investment income dividends at least annually. Ordinarily, any net realized capital gain distributions will be paid in December of each year. A Fund may make additional distributions to shareholders when considered appropriate or necessary. For example, the Fund could make an additional distribution to avoid the imposition of any federal income or excise tax. We will automatically reinvest all net investment income dividends and realized capital gain distributions in additional shares of the Fund. The share price will be the NAV of the Fund shares computed on the ex-dis- 102| USAAFunds tribution date. Any net investment income dividends or realized capital gain distributions made by the Fund will reduce the NAV per share by the amount of the dividends or other distributions on the ex-distribution date. TAXES This tax information is quite general and refers to the federal income tax law in effect as of the date of this prospectus. Distributions that shareholders receive from a Fund are subject to federal income tax and may be subject to state or local taxes. A 15% maximum federal income tax rate will apply to individual shareholders through December 31, 2010, for (1) gains on redemptions of Fund shares held for more than one year and (2) the Fund’s net capital gain distributions from gains on the sale or exchange of a Fund’s capital assets held for more than one year. Distributions from the Fund that do not qualify as “exempt-interest dividends” and gains recognized from the sales or other dispositions of Fund shares will be subject to a 3.8% U.S. federal Medicare contribution tax on “net investment income,” beginning in 2013, for individuals with incomes exceeding $200,000 (or $250,000 if married and filing jointly). n Shareholder Taxation Dividends from net investment income and distributions of the excess of short-term capital gains over net long-term capital losses are taxable to you as ordinary income, whether received in cash or reinvested in additional shares. A portion of these dividends may qualify for the 70% dividends-received deduction available to corporations. Regardless of the length of time you have held Fund shares, distributions of net capital gain (i.e., the excess of net long-term gain over net short-term capital loss) that the Fund realizes are taxable to you as long-term capital gains whether received in cash or reinvested in additional shares. These gains will qualify for a reduced capital gains rate for shareholders that are individuals. WITHHOLDING Federal law requires each Fund to withhold (referred to as “backup withholding”) and remit to the U.S. Treasury 28% of (1) taxable net investment income dividends, realized capital gain distributions, and proceeds of redemptions otherwise payable to any non-corporate shareholder who fails to furnish the Fund with a correct taxpayer identification number and (2) those dividends and distributions otherwise payable to any such shareholder who: Prospectus|103 nUnderreports dividend or interest income or nFails to certify that he or she is not subject to backup withholding. To avoid this withholding requirement, you must certify, on your application or on a separate IRS Form W-9 supplied by the Fund’s transfer agent, that your taxpayer identification number is correct and you are not currently subject to backup withholding. REPORTING You should contact your financial intermediary for the tax information that will be sent to you and reported to the IRS. SHAREHOLDER MAILINGS Through ongoing efforts to help reduce Fund expenses, each household will receive a single copy of each Fund’s most recent financial reports and prospectus even if you or a family member owns more than one account in the Funds. For many of you, this eliminates duplicate copies and saves paper and postage costs to the Funds. However, if you would like to receive individual copies, please contact your financial intermediary to begin your individual delivery within 30 days of your request. FINANCIAL HIGHLIGHTS The Funds first issued Adviser Shares on August 1, 2010, and therefore Adviser Shares have no financial history. As a point of comparison, however, the financial highlights tables below provide historical information about the Funds because the Adviser Shares participate in the Funds’ management program and investment portfolio. Had the Adviser Shares existed during the period reflected in the tables, some financial information would be different because of the Adviser Shares’ higher anticipated expense ratios. This information is based on a single share of each Fund outstanding throughout each of its past five fiscal years and for the unaudited six months ended January 31, 2010. The information has been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the Funds’ financial statements, are included in the Funds’ annual report, which is available upon request. 104| USAAFunds n Growth & Income Fund n (Unaudited) Six-month Period Ended January 31, Year Ended July 31, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) Total from investment operations Less distributions from: Net investment income Realized capital gains – – Total distributions Net asset value at end of period $ Total return (%)* (b) (a) Net assets at end of period (000) $ Ratios to average net assets:** Expenses (%)(c) (b),(d) (a) Net investment income (%) (d) Portfolio turnover (%) 42 83 81 *Assumes reinvestment of all net investment income and realized capital gain distributions, if any, during the period. Includes adjustments in accordance with U.S. generally accepted accounting principles and could differ from the Lipper reported return. **For the six-month period ended January 31, 2010, average net assets were $1,011,189,000. (a)For the year ended July 31, 2007, SAS voluntarily reimbursed the Fund for a portion of the transfer agent’s fees incurred. The reimbursement had no effect on the Fund’s total return or ratio of expenses to average net assets. (b)During the period ended January 31, 2010, SAS reimbursed the Fund $167,000 for corrections in fees paid for the administration and servicing of certain accounts. The effect of this reimbursement on the Fund’s total return was less than 0.01%. The reimbursement decreased the Fund’s expense ratios by 0.03%. This decrease is excluded from the expense ratios in the Financial Highlights table. (c)Reflects total operating expenses of the Fund before reductions of any expenses paid indirectly. The Fund’s expenses paid indirectly decreased the expense ratios as follows: (.01%)
